Exhibit 10.1

EXECUTION COPY

 

 

 

$550,000,000

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

Dated as of December 20, 2013

among

CMS ENERGY CORPORATION,

as the Company,

THE FINANCIAL INSTITUTIONS NAMED HEREIN,

as the Banks,

BARCLAYS BANK PLC,

as Agent and an LC Issuer,

JPMORGAN CHASE BANK, N.A. AND UNION BANK, N.A.,

as Co-Syndication Agents,

and

THE ROYAL BANK OF SCOTLAND PLC AND BANK OF AMERICA, N.A.,

as Co-Documentation Agents

 

 

 

BARCLAYS BANK PLC, J.P. MORGAN SECURITIES LLC, UNION BANK, N.A., RBS SECURITIES
INC. AND MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

1.1 Definitions

     1   

1.2 Interpretation

     16   

1.3 Accounting Terms

     17   

1.4 Amendment and Restatement of Existing Credit Agreement

     18   

ARTICLE II THE ADVANCES

     19   

2.1 Commitment

     19   

2.2 Repayment

     19   

2.3 Ratable Loans

     19   

2.4 Types of Advances

     19   

2.5 Fees and Changes in Commitments

     19   

2.6 Minimum Amount of Advances

     20   

2.7 Principal Payments

     20   

2.8 Method of Selecting Types and Interest Periods for New Advances

     20   

2.9 Conversion and Continuation of Outstanding Advances

     21   

2.10 Interest Rates, Interest Payment Dates

     21   

2.11 Rate on Overdue Amounts

     22   

2.12 Method of Payment; Sharing Set-Offs

     22   

2.13 Record-keeping; Telephonic Notices; Evidence of Debt

     23   

2.14 Lending Installations

     23   

2.15 Non-Receipt of Funds by the Agent

     24   

2.16 Expansion Option

     24   

ARTICLE III LETTER OF CREDIT FACILITY

     25   

3.1 Issuance

     25   

3.2 Participations

     25   

3.3 Notice

     25   

3.4 LC Fees

     26   

3.5 Administration; Reimbursement by Banks

     26   

3.6 Reimbursement by Company

     27   

3.7 Obligations Absolute

     27   

3.8 Actions of LC Issuers

     28   

3.9 Indemnification

     28   

3.10 Banks’ Indemnification

     28   

3.11 Rights as a Bank

     29   

ARTICLE IV CHANGE IN CIRCUMSTANCES

     29   

4.1 Yield Protection

     29   

4.2 Replacement of Banks

     30   

4.3 Availability of Eurodollar Rate Loans

     31   

4.4 Funding Indemnification

     31   

4.5 Taxes

     31   

 

-i-



--------------------------------------------------------------------------------

4.6 Bank Certificates, Survival of Indemnity

     33   

4.7 Defaulting Banks

     34   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     35   

5.1 Incorporation and Good Standing

     35   

5.2 Corporate Power and Authority: No Conflicts

     36   

5.3 Governmental Approvals

     36   

5.4 Legally Enforceable Agreements

     36   

5.5 Financial Statements

     36   

5.6 Litigation

     36   

5.7 Margin Stock

     37   

5.8 ERISA

     37   

5.9 Insurance

     37   

5.10 Taxes

     37   

5.11 Investment Company Act

     37   

5.12 Security Interest in Collateral

     37   

5.13 Disclosure

     37   

5.14 FCPA and Sanctions

     37   

ARTICLE VI AFFIRMATIVE COVENANTS

     38   

6.1 Payment of Taxes, Etc.

     38   

6.2 Maintenance of Insurance

     38   

6.3 Preservation of Corporate Existence, Etc.

     38   

6.4 Compliance with Laws, Etc.

     38   

6.5 Visitation Rights

     38   

6.6 Keeping of Books

     39   

6.7 Reporting Requirements

     39   

6.8 Use of Proceeds

     40   

6.9 Maintenance of Properties, Etc.

     40   

6.10 Collateral Matters

     41   

ARTICLE VII NEGATIVE COVENANTS

     41   

7.1 Liens

     41   

7.2 Sale of Assets

     43   

7.3 Mergers, Etc.

     43   

7.4 Compliance with ERISA

     43   

7.5 Organizational Documents

     43   

7.6 Change in Nature of Business

     43   

7.7 Transactions with Affiliates

     43   

7.8 Burdensome Agreements

     44   

ARTICLE VIII FINANCIAL COVENANT

     44   

ARTICLE IX EVENTS OF DEFAULT

     44   

9.1 Events of Default

     44   

9.2 Remedies

     46   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE X WAIVERS, AMENDMENTS AND REMEDIES

     47   

10.1 Amendments

     47   

10.2 Preservation of Rights

     48   

10.3 Authorization to Release Collateral

     48   

ARTICLE XI CONDITIONS PRECEDENT

     48   

11.1 Effectiveness of this Agreement

     48   

11.2 Each Credit Extension

     50   

ARTICLE XII GENERAL PROVISIONS

     50   

12.1 Successors and Assigns

     50   

12.2 Survival of Representations

     52   

12.3 Governmental Regulation

     52   

12.4 Taxes

     52   

12.5 Choice of Law

     53   

12.6 Headings

     53   

12.7 Entire Agreement

     53   

12.8 Expenses; Indemnification

     53   

12.9 Severability of Provisions

     54   

12.10 Setoff

     54   

12.11 Ratable Payments

     54   

12.12 Nonliability

     54   

12.13 Other Agents

     55   

12.14 USA Patriot Act

     55   

12.15 Electronic Delivery

     55   

12.16 Confidentiality

     57   

12.17 Appointment for Perfection

     57   

12.18 No Advisory or Fiduciary Responsibility

     57   

ARTICLE XIII THE AGENT

     58   

13.1 Appointment

     58   

13.2 Powers

     58   

13.3 General Immunity

     58   

13.4 No Responsibility for Recitals, Etc.

     58   

13.5 Action on Instructions of Banks

     58   

13.6 Employment of Agents and Counsel

     58   

13.7 Reliance on Documents; Counsel

     59   

13.8 Agent’s Reimbursement and Indemnification

     59   

13.9 Rights as a Bank

     59   

13.10 Bank Credit Decision

     59   

13.11 Successor Agent

     60   

13.12 Agent as Representative

     61   

ARTICLE XIV NOTICES

     61   

14.1 Giving Notice

     61   

14.2 Change of Address

     62   

ARTICLE XV COUNTERPARTS

     62   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1    Pricing Schedule Schedule 2    Commitment Schedule Schedule 3.1   
Existing LCs EXHIBITS    Exhibit A    Form of Opinion from Shelley J. Ruckman,
Esq., Assistant General Counsel of the Company Exhibit B    Form of Compliance
Certificate Exhibit C    Form of Assignment and Assumption Agreement Exhibit D
   Terms of Subordination (Junior Subordinated Debt) Exhibit E    Intentionally
Omitted Exhibit F    Form of Increasing Bank Supplement Exhibit G    Form of
Augmenting Bank Supplement

 

-iv-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of
December 20, 2013, is among CMS ENERGY CORPORATION, a Michigan corporation (the
“Company”), the financial institutions listed on the signature pages hereof
(together with their respective successors and assigns and any other Person that
shall have become a Bank hereunder pursuant to Section 2.16, the “Banks”) and
BARCLAYS BANK PLC, as Agent.

W I T N E S S E T H:

WHEREAS, the Company, the banks party thereto and Barclays Bank PLC, as
administrative agent thereunder, are currently party to the Amended and Restated
Revolving Credit Agreement, dated as of December 21, 2012 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”);

WHEREAS, the Company, the Banks, the Departing Banks (as hereafter defined) and
the Agent have agreed (a) to enter into this Agreement in order to (i) amend and
restate the Existing Credit Agreement in its entirety; (ii) re-evidence the
“Obligations” under, and as defined in, the Existing Credit Agreement, which
shall be repayable in accordance with the terms of this Agreement; and (iii) set
forth the terms and conditions under which the Banks will, from time to time,
make loans and extend other financial accommodations to or for the benefit of
the Company in an aggregate amount not to exceed $550,000,000 at any time
outstanding and (b) that each Departing Bank shall cease to be a party to the
Existing Credit Agreement as evidenced by its execution and delivery of its
Departing Bank Signature Page (other than with respect to contingent
indemnification rights under Section 12.8);

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. As used in this Agreement:

“Accounting Changes” – see Section 1.3.

“Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by the Agent, completed by a Bank and
furnished to the Agent in connection with this Agreement.

“Advance” means a group of Loans made by the Banks hereunder of the same Type,
made, converted or continued on the same day and, in the case of Eurodollar Rate
Loans, having the same Interest Period.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including all directors and officers of such Person),
controlled by, or under direct or indirect common control with such Person. A
Person shall be deemed to control another entity if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such entity, whether through the ownership of voting
securities, by contract or otherwise.

 

-1-



--------------------------------------------------------------------------------

“Agent” means Barclays Bank PLC, in its capacity as administrative agent for the
Banks pursuant to Article XIII, and not in its individual capacity as a Bank,
and any successor Agent appointed pursuant to Article XIII.

“Aggregate Commitment” means the aggregate amount of the Commitments of all
Banks.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Banks.

“Agreement” means this Second Amended and Restated Revolving Credit Agreement,
as amended from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Eurodollar Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Eurodollar Rate for any day shall be based on the rate appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate, respectively.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in Schedule 1.

“Arranger” means each of Barclays Bank PLC, J.P. Morgan Securities LLC, Union
Bank, N.A., RBS Securities Inc. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“Assignment Agreement” – see Section 12.1(e).

“Augmenting Bank” – see Section 2.16.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall

 

-2-



--------------------------------------------------------------------------------

not result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Banks” – see the preamble. For the avoidance of doubt, the term “Banks”
excludes the Departing Banks.

“Base Eurodollar Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, (i) the per annum interest rate equal to the rate
determined by the Agent to be the offered rate which appears on the page of the
Reuters Screen (or any successor thereto) which displays an average British
Bankers Association Interest Settlement Rate (such page currently being the
LIBOR01 page) (or any successor rate thereto if the British Bankers Association
is no longer making such rate available) for deposits (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period in
U.S. dollars, determined as of approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, or (ii) in
the event the rate referenced in the preceding clause (i) does not appear on
such page or service or if such page or service shall cease to be available, the
per annum interest rate equal to the rate determined by the Agent to be the
offered rate on such other page or other service which displays an average
British Bankers Association Interest Settlement Rate (or any successor rate
thereto if the British Bankers Association is no longer making such rate
available) for deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period in U.S. dollars, determined as of
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period or (iii) in the event the rates referenced
in the preceding clauses (i) and (ii) are not available, the per annum interest
rate equal to the offered quotation rate to first class banks in the London
interbank market by the principal London office of the Administrative Agent for
deposits (for delivery on the first day of the relevant Interest Period) in U.S.
dollars of amounts in same day funds comparable to the principal amount of the
applicable Eurodollar Advances of the Agent in its capacity as a Bank for which
the Base Eurodollar Rate is then being determined with maturities comparable to
such Interest Period as of approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period. It is
understood and agreed that all of the terms and conditions of this definition of
“Base Eurodollar Rate” shall be subject to Section 4.3.

“Borrowing Date” means a date on which a Credit Extension is made hereunder.

“Borrowing Notice” – see Section 2.8.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Rate
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollars in the London interbank market.

 

-3-



--------------------------------------------------------------------------------

“Capital Lease” means any lease which has been or would be capitalized on the
books of the lessee in accordance with GAAP.

“Change in Control” means (a) any “person” or “group” within the meaning of
Sections 13(d) and 14(d)(2) of the Exchange Act shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) of more than 50% of the
then outstanding voting capital stock of the Company, or (b) the majority of the
board of directors of the Company shall fail to consist of Continuing Directors,
or (c) a consolidation or merger of the Company shall occur after which the
holders of the outstanding voting capital stock of the Company immediately prior
thereto hold less than 50% of the outstanding voting capital stock of the
surviving entity, or (d) more than 50% of the outstanding voting capital stock
of the Company shall be transferred to any entity of which the Company owns less
than 50% of the outstanding voting capital stock.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Bank, if later, the date on which such Bank becomes a Bank), of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Closing Date” means December 20, 2013.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned by the Company covered by the
Collateral Documents, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or Lien in favor of the Agent, on
behalf of itself and the Secured Parties, to secure the Obligations.

“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the
Obligations, including, without limitation, all other security agreements,
pledge agreements, mortgages, deeds of trust, loan agreements, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, leases, financing statements and
all other written matter whether heretofore, now, or hereafter executed by the
Company or any of its Subsidiaries and delivered to the Agent.

 

-4-



--------------------------------------------------------------------------------

“Collateral Shortfall Amount” – see Section 9.2.

“Commitment” means, for each Bank, the obligation of such Bank to make Loans to,
and participate in Facility LCs issued upon the application of, the Company in
an aggregate amount not exceeding the amount set forth on Schedule 2 or as set
forth in any Assignment Agreement that has become effective pursuant to
Section 12.1, as such amount may be increased pursuant to Section 2.16, or
otherwise modified, from time to time.

“Commitment Fee” – see Section 2.5.

“Commitment Fee Rate” means, at any time, the percentage rate per annum at which
Commitment Fees are accruing on the Unused Commitment as set forth in Schedule
1.

“Company” – see the preamble.

“Consolidated Subsidiary” means any Subsidiary the accounts of which are or are
required to be consolidated with the accounts of the Company in accordance with
GAAP.

“Consumers” means Consumers Energy Company, a Michigan corporation.

“Consumers Preferred Equity” means the issued and outstanding shares of
preferred stock of Consumers.

“Continuing Director” means, as of any date of determination, any member of the
board of directors of the Company who (a) was a member of such board of
directors on the Closing Date, or (b) was nominated for election or elected to
such board of directors with the approval of the Continuing Directors who were
members of such board of directors at the time of such nomination or election;
provided that an individual who is so elected or nominated in connection with a
merger, consolidation, acquisition or similar transaction shall not be a
Continuing Director unless such individual was a Continuing Director prior
thereto.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material agreement, material instrument or other
material undertaking to which such Person is a party or by which it or any
material amount of its property is bound.

“Credit Documents” means this Agreement, the Facility LC Applications (if any)
and the Collateral Documents.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Credit Party” means the Agent, any LC Issuer or any other Bank.

“Debt” means, with respect to any Person, and without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business which are not
overdue), (c) liabilities for accumulated funding deficiencies (prior to the
effectiveness of the applicable provisions of the Pension Protection Act of 2006
with respect to a Plan) and liabilities for failure to make a payment required
to satisfy the minimum funding standard within the meaning of Section 412 of the
Code or Section 302 of ERISA (on

 

-5-



--------------------------------------------------------------------------------

and after the effectiveness of the applicable provisions of the Pension
Protection Act of 2006 with respect to a Plan), (d) all liabilities arising in
connection with any withdrawal liability under ERISA to any Multiemployer Plan,
(e) all obligations of such Person arising under acceptance facilities, (f) all
obligations of such Person as lessee under Capital Leases, (g) all obligations
of such Person arising under any interest rate swap, “cap”, “collar” or other
hedging agreement; provided that for purposes of the calculation of Debt for
this clause (g) only, the actual amount of Debt of such Person shall be
determined on a net basis to the extent such agreements permit such amounts to
be calculated on a net basis, (h) Off-Balance Sheet Liabilities, (i) the
Consumers Preferred Equity, (j) non-contingent obligations of such Person in
respect of letters of credit and bankers’ acceptances and (k) all guaranties,
endorsements (other than for collection in the ordinary course of business) and
other contingent obligations of such Person to assure a creditor against loss
(whether by the purchase of goods or services, the provision of funds for
payment, the supply of funds to invest in any Person or otherwise) in respect of
indebtedness or obligations of any other Person of the kinds referred to in
clauses (a) through (j) above. Notwithstanding the foregoing, solely for
purposes of the calculation required under Article VIII, Debt shall not include
any Junior Subordinated Debt issued by the Company and owned by any Hybrid
Preferred Securities Subsidiary.

“Default” means an event which but for the giving of notice or lapse of time, or
both, would constitute an Event of Default.

“Defaulting Bank” means any Bank that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Facility LCs or (iii) pay over to
any Credit Party any other amount required to be paid by it hereunder, unless,
in the case of clause (i) above, such Bank notifies the Agent in writing that
such failure is the result of such Bank’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the Company
or any Credit Party in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Bank’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Bank that
it will comply with its obligations to fund prospective Loans and participations
in then outstanding Facility LCs under this Agreement, provided that such Bank
shall cease to be a Defaulting Bank pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance reasonably
satisfactory to it and the Agent, or (d) has become the subject of a Bankruptcy
Event. Any determination by the Agent that a Bank is a Defaulting Bank under any
one or more of clauses (a) through (d) above shall be conclusive and binding
absent manifest error.

“Departing Bank” means each bank under the Existing Credit Agreement that
executes and delivers to the Agent a Departing Bank Signature Page.

“Departing Bank Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Bank executing the same shall cease to
be a party to the Existing Credit Agreement on the Closing Date.

 

-6-



--------------------------------------------------------------------------------

“Designated Officer” means the Chief Financial Officer, the Treasurer, an
Assistant Treasurer, any Vice President in charge of financial or accounting
matters or the principal accounting officer of the Company.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any governmental agency or authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Substance or to
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substance,
(c) exposure to any Hazardous Substance, (d) the release or threatened release
of any Hazardous Substance into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company or is under common control (within
the meaning of Section 414(c) of the Code) with the Company.

“Eurodollar Advance” means an Advance consisting of Eurodollar Rate Loans.

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, an interest rate per annum equal to the sum of (i) the quotient
obtained by dividing (a) the Base Eurodollar Rate applicable to such Interest
Period by (b) one minus the Reserve Requirement (expressed as a decimal)
applicable to such Interest Period, plus (ii) the Applicable Margin.

“Eurodollar Rate Loan” means a Loan which bears interest by reference to the
Eurodollar Rate.

“Event of Default” means an event described in Article IX.

 

-7-



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, in the case of each Bank, LC Issuer or applicable
Lending Installation and the Agent, (i) taxes imposed on its overall net income,
and franchise taxes imposed on it, including Michigan Business Tax, by (a) the
jurisdiction under the laws of which such Bank, such LC Issuer or the Agent is
incorporated or organized or (b) the jurisdiction in which the Agent’s, such LC
Issuer’s or such Bank’s principal executive office or such Bank’s or such LC
Issuer’s applicable Lending Installation is located, and (ii) any U.S. Federal
withholding taxes resulting from FATCA.

“Existing Credit Agreement” – see the recitals.

“Existing LC” – see Section 3.1.

“Facility LC” – see Section 3.1.

“Facility LC Application” – see Section 3.3.

“Facility LC Collateral Account” means a special, interest-bearing account
maintained (pursuant to arrangements satisfactory to the Agent) at the Agent’s
office at the address specified pursuant to Article XIV, which account shall be
in the name of the Company but under the sole dominium and control of the Agent,
for the benefit of the Banks.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, 15 USC 78dd-1, et seq.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by the Agent in its sole discretion.

“Fitch” means Fitch Inc. or any successor thereto.

“Floating Rate” means, with respect to a Floating Rate Advance, an interest rate
per annum equal to (i) the Alternate Base Rate plus (ii) the Applicable Margin,
changing when and as the Alternate Base Rate or the Applicable Margin changes.

“Floating Rate Advance” means an Advance consisting of Floating Rate Loans.

 

-8-



--------------------------------------------------------------------------------

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Closing Date, applied on a basis consistent with
those used in the preparation of the financial statements referred to in
Section 5.5 (except, for purposes of the financial statements required to be
delivered pursuant to Sections 6.7(b) and (c), for changes concurred in by the
Company’s independent public accountants).

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
the European Union or the European Central Bank).

“Hazardous Substance” means any waste, substance or material identified as
hazardous, dangerous or toxic by any office, agency, department, commission,
board, bureau or instrumentality of the United States or of the State or
locality in which the same is located having or exercising jurisdiction over
such waste, substance or material.

“Hybrid Equity Securities” means securities issued by the Company or a Hybrid
Equity Securities Subsidiary that (i) are classified as possessing a minimum of
at least two of the following: (x) “intermediate equity content” by S&P;
(y) “Basket C equity credit” by Moody’s; and (z) “50% equity credit” by Fitch
and (ii) require no repayment, prepayment, mandatory redemption or mandatory
repurchase prior to the date that is at least 91 days after the later of the
termination of the Commitments and the repayment in full of all Obligations.

“Hybrid Equity Securities Subsidiary” means any Delaware business trust (or
similar entity) (i) all of the common equity interest of which is owned (either
directly or indirectly through one or more wholly-owned Subsidiaries of the
Company) at all times by the Company or a wholly-owned direct or indirect
Subsidiary of the Company, (ii) that has been formed for the purpose of issuing
Hybrid Equity Securities and (iii) substantially all of the assets of which
consist at all times solely of Junior Subordinated Debt issued by the Company or
a wholly-owned direct or indirect Subsidiary of the Company (as the case may be)
and payments made from time to time on such Junior Subordinated Debt.

“Hybrid Preferred Securities” means any preferred securities issued by a Hybrid
Preferred Securities Subsidiary, where such preferred securities have the
following characteristics:

(i) such Hybrid Preferred Securities Subsidiary lends substantially all of the
proceeds from the issuance of such preferred securities to the Company or a
wholly-owned direct or indirect Subsidiary of the Company in exchange for Junior
Subordinated Debt issued by the Company or such wholly-owned direct or indirect
Subsidiary, respectively;

 

-9-



--------------------------------------------------------------------------------

(ii) such preferred securities contain terms providing for the deferral of
interest payments corresponding to provisions providing for the deferral of
interest payments on such Junior Subordinated Debt; and

(iii) the Company or a wholly-owned direct or indirect Subsidiary of the Company
(as the case may be) makes periodic interest payments on such Junior
Subordinated Debt, which interest payments are in turn used by the Hybrid
Preferred Securities Subsidiary to make corresponding payments to the holders of
the preferred securities.

“Hybrid Preferred Securities Subsidiary” means any Delaware business trust (or
similar entity) (i) all of the common equity interest of which is owned (either
directly or indirectly through one or more wholly-owned Subsidiaries of the
Company) at all times by the Company or a wholly-owned direct or indirect
Subsidiary of the Company, (ii) that has been formed for the purpose of issuing
Hybrid Preferred Securities and (iii) substantially all of the assets of which
consist at all times solely of Junior Subordinated Debt issued by the Company or
a wholly-owned direct or indirect Subsidiary of the Company (as the case may be)
and payments made from time to time on such Junior Subordinated Debt.

“Increasing Bank” – see Section 2.16.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Bank,
(c) the Company, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months, or such shorter period agreed to by the Company and
the Banks, commencing on a Business Day selected by the Company pursuant to this
Agreement. Such Interest Period shall end on the day which corresponds
numerically to such date one, two, three or six months thereafter (or such
shorter period agreed to by the Company and the Banks); provided that if there
is no such numerically corresponding day in such next, second, third or sixth
succeeding month (or such shorter period, as applicable), such Interest Period
shall end on the last Business Day of such next, second, third or sixth
succeeding month (or such shorter period, as applicable). If an Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day; provided that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day. The Company may not select
any Interest Period that ends after the scheduled Termination Date.

“Junior Subordinated Debt” means any unsecured Debt of the Company or a
Subsidiary of the Company that is (i) issued in exchange for the proceeds of
Hybrid Equity Securities or Hybrid Preferred Securities and (ii) subordinated to
the rights of the Banks hereunder and under the other Credit Documents pursuant
to terms of subordination substantially similar to those set forth in Exhibit D,
or pursuant to other terms and conditions satisfactory to the Majority Banks.

“LC Fee” – see Section 3.4.

 

-10-



--------------------------------------------------------------------------------

“LC Issuer” means each of Barclays Bank PLC , JPMorgan Chase Bank, N.A. and
Union Bank, N.A. (or any subsidiary or affiliate of any of the foregoing
designated by such Person) in its capacity as an issuer of Facility LCs
hereunder, and any other Bank designated by the Company that (i) agrees to be an
issuer of Facility LCs hereunder (which agreement may include a maximum limit on
the aggregate face amount of all Facility LCs to be issued by such Bank
hereunder, and such Bank and the Company shall provide notice of such limitation
to the Agent) and (ii) is approved by the Agent (such approval not to be
unreasonably withheld or delayed).

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“LC Payment Date” – see Section 3.5.

“Lending Installation” means any office, branch, subsidiary or Affiliate of a
Bank.

“Lien” means any lien (statutory or otherwise), security interest, mortgage,
deed of trust, priority, pledge, charge, conditional sale, title retention
agreement, financing lease or other encumbrance or similar right of others, or
any agreement to give any of the foregoing.

“Loan” – see Section 2.1.

“Majority Banks” means, as of any date of determination, Banks in the aggregate
having more than 50% of the Aggregate Commitment as of such date or, if the
Aggregate Commitment has been terminated, Banks in the aggregate holding more
than 50% of the aggregate unpaid principal amount of the Aggregate Outstanding
Credit Exposure as of such date.

“Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by the Company, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Obligations.

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
financial condition or results of operations of the Company and its Consolidated
Subsidiaries, taken as a whole, (b) the Company’s ability to perform its
obligations under any Credit Document or (c) the validity or enforceability of
any Credit Document or the rights or remedies of the Agent or the Banks
thereunder.

“Material Subsidiary” means any Subsidiary of the Company that, on a
consolidated basis with any of its Subsidiaries as of any date of determination,
accounts for more than 10% of the consolidated assets of the Company and its
Consolidated Subsidiaries.

“Modify” and “Modification” – see Section 3.1.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

-11-



--------------------------------------------------------------------------------

“Net Proceeds” means, with respect to any sale or issuance of securities or
incurrence of Debt by any Person, the excess of (i) the gross cash proceeds
received by or on behalf of such Person in respect of such sale, issuance or
incurrence (as the case may be) over (ii) customary underwriting commissions,
auditing and legal fees, printing costs, rating agency fees and other customary
and reasonable fees and expenses incurred by such Person in connection
therewith.

“Net Worth” means, with respect to any Person, the excess of such Person’s total
assets over its total liabilities, total assets and total liabilities each to be
determined in accordance with GAAP consistently applied, excluding from the
determination of total assets (i) goodwill, organizational expenses, research
and development expenses, trademarks, trade names, copyrights, patents, patent
applications, licenses and rights in any thereof, and other similar intangibles,
(ii) cash held in a sinking or other analogous fund established for the purpose
of redemption, retirement or prepayment of capital stock or Debt, and (iii) any
item not included in clause (i) or (ii) above, that is treated as an intangible
asset in conformity with GAAP.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
other obligations (including indemnities and interest and fees accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) of
the Company to the Banks or to any Bank, any LC Issuer or the Agent arising
under the Credit Documents.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any sale and leaseback transaction which
is not a Capital Lease, or (iii) any liability under any so-called “synthetic
lease” transaction entered into by such Person; but excluding from this
definition, any Operating Leases.

“Operating Lease” of a Person means any lease of Property (other than a Capital
Lease) by such Person as lessee.

“Other Taxes” – see Section 4.5(b).

“Outstanding Credit Exposure” means, as to any Bank at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) an amount equal to its Pro Rata Share of the LC Obligations at such time.

“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.

“Payment Date” means the second Business Day of each calendar quarter occurring
after the Closing Date.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

-12-



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

“Plan” means any employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Company or any ERISA Affiliate and covered by
Title IV of ERISA.

“Plan Termination Event” means (a) a Reportable Event described in Section 4043
of ERISA and the regulations issued thereunder (other than a Reportable Event
not subject to the provision for 30-day notice to the PBGC under such
regulations), (b) the withdrawal of the Company or any ERISA Affiliate from a
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, or (d) the institution of proceedings to terminate a Plan by the PBGC or
to appoint a trustee to administer any Plan.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Barclays Bank PLC as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Project Finance Debt” means Debt of any Person that is non-recourse to such
Person (unless such Person is a special-purpose entity) and each Affiliate of
such Person, other than with respect to the interest of the holder of such Debt
in the collateral, if any, securing such Debt.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to a Bank, a portion equal to (i) a
fraction the numerator of which is such Bank’s Commitment and the denominator of
which is the Aggregate Commitment and (ii) after the Commitments of all of the
Banks have terminated, a fraction the numerator of which is the Outstanding
Credit Exposure for such Bank, and the denominator of which is the Aggregate
Outstanding Credit Exposure at such time; provided, that in the case of
Section 4.7(c)(i), when a Defaulting Bank shall exist the Commitment or
Outstanding Credit Exposure, as applicable, of such Defaulting Bank shall be
disregarded when calculating such Bank’s “Pro Rata Share”.

“Regulation D” means Regulation D of the FRB from time to time in effect and
shall include any successor or other regulation or official interpretation of
the FRB relating to reserve requirements applicable to member banks of the
Federal Reserve System.

“Regulation U” means Regulation U of the FRB from time to time in effect and
shall include any successor or other regulation or official interpretation of
the FRB relating to the extension of credit by banks, non-banks and
non-broker-dealers for the purpose of purchasing or carrying margin stocks.

 

-13-



--------------------------------------------------------------------------------

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Company then outstanding under Article III to reimburse the applicable LC
Issuer for amounts paid by such LC Issuer in respect of any one or more drawings
under Facility LCs issued by such LC Issuer.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Reportable Event” has the meaning assigned to that term in Title IV of ERISA.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

“S&P” means Standard and Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC and the U.S.
Department of State.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.

“SEC” means the Securities and Exchange Commission or any governmental authority
which may be substituted therefor.

“Secured Debt” has the meaning assigned to such term in Schedule 1.

“Secured Parties” means the holders of the Obligations from time to time and
shall include (i) each Bank and each LC Issuer in respect of its Outstanding
Credit Exposure, (ii) the Agent, the LC Issuers and the Banks in respect of all
other present and future obligations and liabilities of the Company and each
Subsidiary of every type and description arising under or in connection with
this Agreement or any other Credit Document, (iii) each Indemnified Person under
Section 12.8 in respect of the obligations and liabilities of the Company to
such Person hereunder and under the other Credit Documents, and (v) their
respective successors and (in the case of a Bank, permitted) transferees and
assigns.

“Securitized Bonds” means nonrecourse bonds or similar asset-backed securities
issued by a special-purpose Subsidiary of the Company which are payable solely
from specialized charges authorized by the utility commission of the relevant
state in connection with the recovery of (x) stranded regulatory costs,
(y) stranded clean air and pension costs and (z) other “Qualified Costs” (as
defined in M.C.L. §460.10h(g)) authorized to be securitized by the Michigan
Public Service Commission.

 

-14-



--------------------------------------------------------------------------------

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of March 31, 2011, between the
Company and the Agent, for the benefit of the Agent and the other Secured
Parties, and any other pledge or security agreement entered into, after the date
of this Agreement by the Company (as required by this Agreement or any other
Credit Document), or any other Person, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Senior Debt Rating” has the meaning assigned to such term in Schedule 1.

“Single Employer Plan” means a Plan maintained by the Company or any ERISA
Affiliate for employees of the Company or any ERISA Affiliate.

“Subsidiary” means, as to any Person, any corporation or other entity of which
at least a majority of the securities or other ownership interests having
ordinary voting power (absolutely or contingently) for the election of directors
or other Persons performing similar functions are at the time owned directly or
indirectly by such Person. Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Company.

“Substitute Rating Agency” has the meaning assigned to such term in Schedule 1.

“Taxes” means any and all present or future taxes, duties, assessments, fees,
levies, imposts, deductions, charges or withholdings, and any and all
liabilities with respect to the foregoing, that are imposed by a Governmental
Authority on or with respect to any payment made by the Company hereunder or
under any Facility LC, but excluding Excluded Taxes and Other Taxes.

“Termination Date” means the earlier of (i) December 20, 2018 and (ii) the date
on which the Commitments are terminated.

“Total Consolidated Debt” means, at any date of determination, the aggregate
Debt of the Company and its Consolidated Subsidiaries (including, without
limitation, all Off-Balance Sheet Liabilities and the Consumers Preferred
Equity); provided that Total Consolidated Debt shall exclude (other than in
respect of the Consumers Preferred Equity), without duplication, (i) the
principal amount of any Securitized Bonds, (ii) any Junior Subordinated Debt of
the Company owned by any Hybrid Equity Securities Subsidiary or Hybrid Preferred
Securities Subsidiary, (iii) such percentage of the Net Proceeds from any
issuance of hybrid debt/equity securities (other than Junior Subordinated Debt,
Hybrid Equity Securities and Hybrid Preferred Securities) by the Company or any
Consolidated Subsidiary as shall be agreed to be deemed equity by the Agent and
the Company prior to the issuance thereof (which determination shall be based
on, among other things, the treatment (if any) given to such securities by the
applicable rating agencies), (iv) to the extent that any portion of the
disposition of the Company’s Palisades Nuclear Plant shall be required to be
accounted for as a financing under GAAP rather than as a sale, the amount of
liabilities reflected on the Company’s consolidated balance sheet as the result
of such disposition, (v) any Mandatorily Convertible Securities, (vi) any
Project Finance Debt of the Company or any Consolidated Subsidiary, (vii) Debt
of any Affiliate of the Company that is (1) consolidated on the financial
statements of the Company solely as a result of the effect and

 

-15-



--------------------------------------------------------------------------------

application of Accounting Standards Codification Subtopic 810-10 (previously
referred to as Financial Accounting Standards Board Interpretation No. 46(R) and
Accounting Research Bulletin No. 51) and (2) non-recourse to the Company or any
of its Affiliates (other than the primary obligor of such Debt and any of its
Subsidiaries) and (viii) Debt of the Company and its Affiliates that is
re-categorized as such from certain lease obligations pursuant to Section 15 of
Accounting Standards Codification Subtopic 840-10 (previously referred to as
Emerging Issues Task Force Issue No. 01-8), any subsequent recommendation or
other interpretation, bulletin or other similar document by the Financial
Accounting Standards Board on or related to such re-categorization.

“Total Consolidated EBITDA” means, with reference to any twelve-month period,
the pretax operating income of the Company and its Subsidiaries (“Pretax
Operating Income”) for such period plus, to the extent included in determining
Pretax Operating Income (without duplication), (i) depreciation, depletion and
amortization, (ii) non-cash write-offs and write-downs, including, without
limitation, write-offs or write-downs related to the sale of assets, impairment
of assets and loss on contracts and (iii) non-cash gains or losses on
mark-to-market valuation of contracts, in each case in accordance with GAAP
consistently applied, all calculated for the Company and its Subsidiaries on a
consolidated basis for such period; provided, however, that Consolidated EBITDA
shall not include any operating income attributable to that portion of the
revenues of Consumers dedicated to the repayment of the Securitized Bonds.

“Type” – see Section 2.4.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Obligation that is: (i) an obligation to reimburse a bank for drawings not
yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature at such time; or (iii) an
obligation to provide collateral to secure any of the foregoing types of
obligations.

“Unsecured Debt” has the meaning assigned to such term in Schedule 1.

“Unused Commitment” means, at any time, the Aggregate Commitment then in effect
minus the Aggregate Outstanding Credit Exposure at such time.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as amended.

1.2 Interpretation.

(a) The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.

(b) The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”

 

-16-



--------------------------------------------------------------------------------

(c) Unless otherwise specified, each reference to an Article, Section, Exhibit
and Schedule means an Article or Section of or an Exhibit or Schedule to this
Agreement.

(d) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(e) The word “will” shall be construed to have the same meaning and effect as
the word “shall”.

(f) The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.

(g) Unless the context requires otherwise, any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein).

(h) Unless the context requires otherwise, any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws).

(i) Unless the context requires otherwise, any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
any restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof.

(j) Unless the context requires otherwise, the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof.

(k) Unless the context requires otherwise, the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

1.3 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP. If any changes in generally accepted
accounting principles are hereafter required or permitted and are adopted by the
Company or any of its Subsidiaries, or the Company or any of its Subsidiaries
shall change its application of generally accepted accounting principles with
respect to any Off-Balance Sheet Liabilities, in each case with the agreement of
its independent certified public accountants, and such changes result in a
change in the method of calculation of any of the financial covenants, tests,
restrictions or standards herein or in the related definitions or terms used
therein (“Accounting Changes”), the parties hereto agree, at the Company’s
request, to enter into negotiations, in good faith, in order to amend such

 

-17-



--------------------------------------------------------------------------------

provisions in a credit neutral manner so as to reflect equitably such changes
with the desired result that the criteria for evaluating the Company’s and its
Subsidiaries’ financial condition shall be the same after such changes as if
such changes had not been made; provided that, until such provisions are amended
in a manner reasonably satisfactory to the Majority Banks, no Accounting Change
shall be given effect in such calculations. In the event such amendment is
entered into, all references in this Agreement to GAAP shall mean generally
accepted accounting principles as of the date of such amendment. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, (i) without giving effect to any
election under Section 25 of Accounting Standards Codification Subtopic 825-10
(previously referred to as Statement of Financial Accounting Standards No. 159)
(or any other Accounting Standards Codification Topic having a similar result or
effect) to value any Debt or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Debt in respect of convertible debt instruments under Accounting
Standards Codification Subtopic 470-20 (or any other Accounting Standards
Codification Topic having a similar result or effect) to value any such Debt in
a reduced or bifurcated manner as described therein, and such Debt shall at all
times be valued at the full stated principal amount thereof.

1.4 Amendment and Restatement of Existing Credit Agreement. The parties to this
Agreement agree that, on the Closing Date, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement. This
Agreement is not intended to and shall not constitute a novation, payment and
reborrowing or termination of the “Obligations” under (and as defined in) the
Existing Credit Agreement and the other Credit Documents as in effect prior to
the Closing Date. All “Loans” made and “Obligations” incurred under (and as
defined in) the Existing Credit Agreement which are outstanding on the Closing
Date shall continue as Loans and Obligations, respectively, under (and shall be
governed by the terms of) this Agreement and the other Credit Documents. Without
limiting the foregoing, upon the effectiveness hereof: (a) all references in the
“Credit Documents” (as defined in the Existing Credit Agreement) to the “Agent”,
the “Credit Agreement” and the “Credit Documents” shall be deemed to refer to
the Agent, this Agreement and the Credit Documents, (b) all obligations
constituting “Obligations” (under and as defined in the Existing Credit
Agreement) with any Bank or any Affiliate of any Bank which are outstanding on
the Closing Date shall continue as Obligations under this Agreement and the
other Credit Documents, (c) the Company hereby agrees to compensate each Bank
(including each Departing Bank) for any and all losses, costs and expenses
incurred by such Bank in connection with the sale and assignment of any
Eurodollar Rate Loans (including the “Eurodollar Rate Loans” under the Existing
Credit Agreement) and such reallocation described below and in Section 2.1, in
each case on the terms and in the manner set forth in Section 4.4 hereof,
(d) the “Loans” (as defined in the Existing Credit Agreement) shall be
reallocated as Loans owing to the Banks under this Agreement on the Closing Date
in accordance with each Bank’s Pro Rata Share and, in connection therewith, the
Agent shall, and is hereby authorized to, make such reallocations, sales,
assignments or other relevant actions in respect of each Bank’s Loans under the
Existing Credit Agreement as are necessary in order that each such Bank’s
outstanding Loans hereunder reflect such Bank’s Pro Rata Share of the Aggregate
Commitment on the Closing Date and (e) each Departing Bank’s “Commitment” under
the Existing Credit Agreement shall be terminated and each Departing Bank shall
not be a Bank hereunder.

 

-18-



--------------------------------------------------------------------------------

The Company hereby (a) agrees that this Agreement and the transactions
contemplated hereby and thereby shall not limit or diminish its obligations
arising under or pursuant to the Credit Documents to which it is a party,
(b) reaffirms all of its obligations under the Credit Documents to which it is a
party and (c) acknowledges and agrees that each Credit Document executed by it
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.

ARTICLE II

THE ADVANCES

2.1 Commitment. From and including the Closing Date and prior to the Termination
Date, each Bank severally agrees, on the terms and conditions set forth in this
Agreement, (a) to make loans to the Company from time to time (the “Loans”), and
(b) to participate in Facility LCs issued upon the request of the Company from
time to time; provided that, after giving effect to the making of each such Loan
and the issuance of each such Facility LC, such Bank’s Outstanding Credit
Exposure shall not exceed its Commitment. In no event may the Aggregate
Outstanding Credit Exposure exceed the Available Aggregate Commitment. Subject
to the terms and conditions of this Agreement, the Company may borrow, repay and
reborrow at any time prior to the Termination Date. The Commitments shall expire
on the Termination Date.

2.2 Repayment. The Aggregate Outstanding Credit Exposure and all other unpaid
obligations of the Company hereunder shall be paid in full on the Termination
Date.

2.3 Ratable Loans. Each Advance shall consist of Loans made by the several Banks
ratably according to their Pro Rata Shares.

2.4 Types of Advances. The Advances may be Floating Rate Advances or Eurodollar
Advances (each a “Type” of Advance), or a combination thereof, as selected by
the Company in accordance with Sections 2.8 and 2.9.

2.5 Fees and Changes in Commitments.

(a) The Company agrees to pay to the Agent for the account of each Bank
according to its Pro Rata Share a commitment fee (the “Commitment Fee”) at the
Commitment Fee Rate on the daily Unused Commitment from the Closing Date to but
not including the date on which this Agreement is terminated in full and all of
the Obligations hereunder have been paid in full. The Commitment Fee shall be
payable quarterly in arrears on each Payment Date (for the quarter then most
recently ended), on the date of any reduction of the Aggregate Commitment
pursuant to clause (b) below and on the Termination Date (for the period then
ended for which such fee has not previously been paid) and shall be calculated
for actual days elapsed on the basis of a 360 day year.

(b) The Company may permanently reduce the Aggregate Commitment in whole, or in
part ratably among the Banks in the minimum amount of $10,000,000 (and in
multiples of $1,000,000 if in excess thereof), upon at least five (5) Business
Days’ prior written notice to the Agent, which notice shall specify the amount
of any such reduction; provided that the Aggregate Commitment may not be reduced
below the Aggregate Outstanding Credit Exposure. All accrued Commitment Fees
shall be payable on the effective date of any termination of the obligation of
the Banks to make Credit Extensions hereunder.

 

-19-



--------------------------------------------------------------------------------

2.6 Minimum Amount of Advances. Each Advance shall be in the minimum amount of
$10,000,000 (and in integral multiples of $1,000,000 if in excess thereof);
provided that any Floating Rate Advance may be in the amount of the Available
Aggregate Commitment (rounded down, if necessary, to an integral multiple of
$1,000,000).

2.7 Principal Payments. The Company may from time to time prepay, without
penalty or premium, all outstanding Floating Rate Advances or, in a minimum
aggregate amount of $10,000,000 or a higher integral multiple of $1,000,000, any
portion of the outstanding Floating Rate Advances upon one (1) Business Day’s
prior written notice to the Agent. The Company may from time to time pay,
subject to the payment of any funding indemnification amounts required by
Section 4.4 but without penalty or premium, all outstanding Eurodollar Advances
or, in a minimum aggregate amount of $10,000,000 or a higher integral multiple
of $1,000,000, any portion of any outstanding Eurodollar Advance upon three
(3) Business Days’ prior written notice to the Agent; provided that if, after
giving effect to any such prepayment, the principal amount of any Eurodollar
Advance is less than $10,000,000, such Eurodollar Advance shall automatically
convert into a Floating Rate Advance. If at any time the Aggregate Outstanding
Credit Exposure exceeds the Aggregate Commitment, the Company shall immediately
repay Advances or cash collateralize LC Obligations in the Facility LC
Collateral Account in accordance with the procedures set forth in Section 9.2,
as applicable, in an aggregate principal amount sufficient to cause the
Aggregate Outstanding Credit Exposure to be less than or equal to the Aggregate
Commitment.

2.8 Method of Selecting Types and Interest Periods for New Advances. The Company
shall select the Type of Advance and, in the case of each Eurodollar Advance,
the Interest Period applicable thereto from time to time. The Company shall give
the Agent irrevocable notice (a “Borrowing Notice”) not later than 12:00 noon
(New York City time) on the Borrowing Date of each Floating Rate Advance and not
later than 12:00 noon (New York City time) three (3) Business Days before the
Borrowing Date for each Eurodollar Advance, specifying:

(i) the Borrowing Date, which shall be a Business Day;

(ii) the aggregate amount of such Advance;

(iii) the Type of Advance selected; and

(iv) in the case of each Eurodollar Advance, the initial Interest Period
applicable thereto.

Promptly after receipt thereof, the Agent will notify each Bank of the contents
of each Borrowing Notice. Not later than 3:00 p.m. (New York City time) on each
Borrowing Date, each Bank shall make available its Loan in funds immediately
available in New York, New York to the Agent at its address specified pursuant
to Section 14.1. To the extent funds are received from the Banks, the Agent will
make such funds available to the Company at the Agent’s aforesaid address. No
Bank’s obligation to make any Loan shall be affected by any other Bank’s failure
to make any Loan.

 

-20-



--------------------------------------------------------------------------------

2.9 Conversion and Continuation of Outstanding Advances. Floating Rate Advances
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are converted into Eurodollar Advances pursuant to this Section 2.9 or
are repaid in accordance with Section 2.2 or 2.7. Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Floating Rate Advance unless (x) such Eurodollar Advance is or
was repaid in accordance with Section 2.2 or 2.7 or (y) the Company shall have
given the Agent a Conversion/Continuation Notice (as defined below) requesting
that, at the end of such Interest Period, such Eurodollar Advance continue as a
Eurodollar Advance for the same or another Interest Period. Subject to the terms
of Section 2.6, the Company may elect from time to time to convert all or any
part of a Floating Rate Advance into a Eurodollar Advance. The Company shall
give the Agent irrevocable notice (a “Conversion/Continuation Notice”) of each
conversion of a Floating Rate Advance into a Eurodollar Advance or continuation
of a Eurodollar Advance not later than 12:00 noon (New York City time) at least
three Business Days prior to the date of the requested conversion or
continuation, specifying:

(i) the requested date, which shall be a Business Day, of such conversion or
continuation;

(ii) the aggregate amount and Type of the Advance which is to be converted or
continued; and

(iii) the amount of the Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto;

provided that no Advance may be continued as, or converted into, a Eurodollar
Advance if (x) such continuation or conversion would violate any provision of
this Agreement or (y) a Default or Event of Default exists.

2.10 Interest Rates, Interest Payment Dates. (a) Subject to Section 2.11, each
Advance shall bear interest as follows:

(i) at any time such Advance is a Floating Rate Advance, at a rate per annum
equal to the Floating Rate from time to time in effect; and

(ii) at any time such Advance is a Eurodollar Advance, at a rate per annum equal
to the Eurodollar Rate for each applicable Interest Period.

Changes in the rate of interest on that portion or any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Floating Rate.

(b) Interest accrued on each Floating Rate Advance shall be payable on each
Payment Date and on the Termination Date. Interest accrued on each Eurodollar
Advance shall be payable on the last day of its applicable Interest Period, on
any date on which such Eurodollar Advance is prepaid and on the Termination
Date. Interest accrued on each Eurodollar Advance having an Interest Period
longer than three months shall also be payable on the last day of each

 

-21-



--------------------------------------------------------------------------------

three-month interval during such Interest Period. Interest on Eurodollar
Advances, interest on Floating Rate Advances based on the Federal Funds
Effective Rate and the LC Fee shall be calculated for actual days elapsed on the
basis of a 360-day year. Interest on Floating Rate Advances based on the Prime
Rate shall be calculated for actual days elapsed on the basis of a 365- or
366-day year, as appropriate. Interest on each Advance shall accrue from and
including the date such Advance is made to but excluding the date payment
thereof is received in accordance with Section 2.12. If any payment of principal
of or interest on an Advance shall become due on a day which is not a Business
Day, such payment shall be made on the next succeeding Business Day (unless, in
the case of a Eurodollar Advance, such next succeeding Business Day falls in a
new calendar month, in which case such payment shall be due on the immediately
preceding Business Day) and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.

2.11 Rate on Overdue Amounts. If any principal of or interest on any Loan or any
fee or other amount payable by the Company hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan or (ii) in the case of any other amount, the Floating
Rate plus 2%.

2.12 Method of Payment; Sharing Set-Offs. (a) All payments of principal,
interest and fees hereunder shall be made in immediately available funds to the
Agent at its address specified on its signature page to this Agreement (or at
any other Lending Installation of the Agent specified in writing by the Agent to
the Company), without setoff or counterclaim, not later than 12:00 noon (New
York City time) on the date when due and shall (except in the case of
Reimbursement Obligations for which the applicable LC Issuer has not been fully
indemnified by the Banks, or as otherwise specifically required hereunder) be
applied ratably by the Agent among the Banks. Funds received after such time
shall be deemed received on the following Business Day unless the Agent shall
have received from, or on behalf of, the Company a Federal Reserve reference
number with respect to such payment before 1:00 p.m. (New York City time) on the
date of such payment. Each payment delivered to the Agent for the account of any
Bank shall be delivered promptly by the Agent in the same type of funds received
by the Agent to such Bank at the address specified for such Bank in its
Administrative Questionnaire or at any Lending Installation specified in a
notice received by the Agent from such Bank. The Agent is hereby authorized to
charge the account of the Company maintained with Barclays Bank PLC, if any, for
each payment of principal, interest, Reimbursement Obligations and fees as such
payment becomes due hereunder. Each reference to the Agent in this Section 2.12
shall also be deemed to refer, and shall apply equally, to each LC Issuer, in
the case of payments required to be made by the Company to such LC Issuer
pursuant to Section 3.6.

(b) If any Bank shall fail to make any payment required to be made by it
pursuant to Section 2.8, Section 2.15, Section 3.5 or Section 13.8, then the
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Agent for the account of such
Bank and for the benefit of the Agent or the applicable LC Issuer to satisfy
such Bank’s obligations under such Sections until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Agent shall have exclusive control as cash collateral
for, and application to, any future funding obligations of such Bank under any
such Section; in the case of each of clauses (i) and (ii) above, in any order as
determined by the Agent in its discretion.

 

-22-



--------------------------------------------------------------------------------

2.13 Record-keeping; Telephonic Notices; Evidence of Debt.

(a) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Company to such Bank resulting from
each Loan made by such Bank from time to time, including the amounts of
principal and interest payable and paid to such Bank from time to time
hereunder.

(b) The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and, if applicable, the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Company to each
Bank hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (iv) the amount of any sum
received by the Agent hereunder from the Company and each Bank’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to clauses
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded absent manifest error; provided that the
failure of the Agent or any Bank to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Company to repay the
Obligations in accordance with their terms.

(d) The Company hereby authorizes the Banks and the Agent to make Advances based
on telephonic notices made by any person or persons the Agent or any Bank in
good faith believes to be acting on behalf of the Company. The Company agrees to
deliver promptly to the Agent a written confirmation of each telephonic notice
signed by a Designated Officer. If the written confirmation differs in any
material respect from the action taken by the Agent and the Banks, the records
of the Agent and the Banks shall govern absent manifest error.

(e) Any Bank may request that Loans made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such Bank
a promissory note payable to the order of such Bank (or, if requested by such
Bank, to such Bank and its registered assigns) and in a form approved by the
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 12.1)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

2.14 Lending Installations. Subject to the provisions of Section 4.6, each Bank
may book its Loans and its participation in any LC Obligations and each LC
Issuer may book the Facility LCs issued by it at any Lending Installation
selected by such Bank or such LC Issuer, as the case may be, and may change its
Lending Installation from time to time. All terms of this Agreement shall apply
to any such Lending Installation and the Loans shall be deemed held by the
applicable Bank for the benefit of such Lending Installation. Each Bank may, by
written or facsimile notice to the Company, designate a Lending Installation
through which Loans will be made by it or Facility LCs will be issued by it and
for whose account payments on the Loans or payments with respect to Facility LCs
are to be made.

 

-23-



--------------------------------------------------------------------------------

2.15 Non-Receipt of Funds by the Agent. Unless a Bank or the Company, as the
case may be, notifies the Agent prior to the time on the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Bank, the
proceeds of a Loan or (ii) in the case of the Company, a payment of principal,
interest or fees to the Agent for the account of the Banks, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Bank or the Company, as the case may be, has not in fact made such payment
to the Agent, the recipient of such payment shall, on demand by the Agent, repay
to the Agent the amount so made available together with interest thereon in
respect of each day during the period commencing on the date such amount was so
made available by the Agent until the date the Agent recovers such amount at a
rate per annum equal to (i) in the case of payment by a Bank, the Federal Funds
Rate for such day or (ii) in the case of payment by the Company, the interest
rate applicable to the relevant Loan.

2.16 Expansion Option. The Company may from time to time elect to increase the
Commitments in minimum increments of $50,000,000 so long as, after giving effect
thereto, the aggregate amount of such increases does not exceed $200,000,000.
The Company may arrange for any such increase to be provided by one or more
Banks (each Bank so agreeing to an increase in its Commitment, an “Increasing
Bank”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Bank”; provided that no Ineligible Institution may be an Augmenting Bank), to
increase their existing Commitments, or provide new Commitments, as the case may
be; provided that (i) each Increasing Bank and each Augmenting Bank shall be
subject to the approval of the Company, the Agent and each LC Issuer and
(ii) (x) in the case of an Increasing Bank, the Company and such Increasing Bank
execute an agreement substantially in the form of Exhibit F hereto, and (y) in
the case of an Augmenting Bank, the Company and such Augmenting Bank execute an
agreement substantially in the form of Exhibit G hereto. No consent of any Bank
(other than the Banks participating in the increase and the Agent and each LC
Issuer) shall be required for any increase in Commitments pursuant to this
Section 2.16. Increases and new Commitments created pursuant to this
Section 2.16 shall become effective on the date agreed by the Company, the Agent
and the relevant Increasing Banks or Augmenting Banks, and the Agent shall
notify each Bank thereof. Notwithstanding the foregoing, no increase in the
Commitments (or in the Commitment of any Bank) shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such
increase, (A) the conditions set forth in clauses (i) and (ii) of Section 11.2
shall be satisfied or waived by the Majority Banks and the Agent shall have
received a certificate to that effect dated such date and executed by a
Designated Officer of the Company and (B) the Company shall be in compliance (on
a pro forma basis) with the covenant contained in Article VIII and (ii) the
Agent shall have received documents consistent with those delivered on the
Closing Date as to the organizational power and authority of the Company to
borrow hereunder after giving effect to such increase. On the effective date of
any increase in the Commitments, (i) each relevant Increasing Bank and
Augmenting Bank shall make available to the Agent such amounts in immediately
available funds as the Agent shall determine, for the benefit of the other
Banks, as being required in order to cause, after giving effect to such increase
and the use of such amounts to make payments to such other Banks, each Bank’s
portion of the outstanding Loans of all the Banks to equal its Pro Rata Share of
such outstanding Loans, and (ii)

 

-24-



--------------------------------------------------------------------------------

the Company shall be deemed to have repaid and reborrowed all outstanding Loans
as of the date of any increase in the Commitments (with such reborrowing to
consist of the Types of Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Company, in accordance with the
requirements of Section 2.8). The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence shall be accompanied by payment of
all accrued interest on the amount prepaid and, in respect of each Eurodollar
Advance, shall be subject to indemnification by the Company pursuant to the
provisions of Section 4.4 if the deemed payment occurs other than on the last
day of the related Interest Periods. Nothing contained in this Section 2.16
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Bank to increase its Commitment hereunder at any time.

ARTICLE III

LETTER OF CREDIT FACILITY

3.1 Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby letters of credit denominated in U.S.
dollars (each, a “Facility LC”) and to renew, extend, increase, decrease or
otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the Closing Date and prior
to the Termination Date upon the request of the Company; provided, however, that
in no event shall (i) immediately after each such Facility LC is issued or
Modified, the Aggregate Outstanding Credit Exposure exceed the Available
Aggregate Commitment, (ii) immediately after each such Facility LC is issued or
Modified, the amount of the LC Obligations exceed $50,000,000, (iii) immediately
after each such Facility LC is issued or Modified, the LC Obligations in respect
of all Facility LCs issued by any LC Issuer exceed $20,000,000 and (iv) a
Facility LC (x) be issued later than 30 days prior to the scheduled Termination
Date, (y) have an expiry date later than the earlier of (1) the date one year
after the date of the issuance of such Facility LC (or, in the case of any
renewal or extension thereof, one year after such renewal or extension and
provided that such Facility LC may contain customary “evergreen” provisions
pursuant to which the expiry date is automatically extended by a specific time
period unless such LC Issuer gives notice to the beneficiary of such Facility LC
at least a specified time period prior to the expiry date then in effect) and
(2) the fifth Business Day prior to the scheduled Termination Date or
(z) provide for time drafts. Notwithstanding the foregoing, the letters of
credit identified on Schedule 3.1 (the “Existing LCs”) shall be deemed to be
“Facility LCs” issued on the Closing Date for all purposes of the Credit
Documents.

3.2 Participations. Upon the issuance or Modification by an LC Issuer of a
Facility LC in accordance with this Article III, such LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Bank, and each Bank shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from such LC Issuer, a participation in such Facility LC (and each Modification
thereof) and the related LC Obligations in proportion to its Pro Rata Share.

3.3 Notice. Subject to Section 3.1, the Company shall give the Agent and the
applicable LC Issuer notice prior to 12:00 noon (New York City time) at least
three (3) Business Days prior to the proposed date of issuance or Modification
of each Facility LC, specifying the beneficiary, the proposed date of issuance
(or Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions

 

-25-



--------------------------------------------------------------------------------

proposed to be supported thereby and including agreed-upon draft language for
such Facility LC reasonably acceptable to the applicable LC Issuer. Upon receipt
of such notice, the Agent shall promptly notify each Bank, of the contents
thereof and of the amount of such Bank’s participation in such proposed Facility
LC. The issuance or Modification by an LC Issuer of any Facility LC shall, in
addition to the conditions precedent set forth in Article XI (the satisfaction
of which such LC Issuer shall have no duty to ascertain), be subject to the
conditions precedent that such Facility LC shall be satisfactory to such LC
Issuer and that the Company shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as such LC Issuer shall have reasonably requested (each, a “Facility LC
Application”). In the event of any conflict between the terms of this Agreement
and the terms of any Facility LC Application, the terms of this Agreement shall
control.

3.4 LC Fees. The Company shall pay to the Agent, for the account of the Banks
ratably in accordance with their respective Pro Rata Shares, a letter of credit
fee (the “LC Fee”) at a per annum rate equal to the Applicable Margin for
Eurodollar Rate Loans in effect from time to time on the daily undrawn stated
amount of each Facility LC, such fee to be payable in arrears on each Payment
Date (for the quarter then most recently ended) and the Termination Date (for
the period then ended for which such fee has not previously been paid) (and, if
applicable, thereafter on demand). The Company shall also pay to each LC Issuer
for its own account (a) a fronting fee for each Facility LC at the time and in
the amount separately agreed by the Company and such LC Issuer, and
(b) documentary and processing charges in connection with the issuance or
Modification of and draws under Facility LCs in accordance with such LC Issuer’s
standard schedule for such charges as in effect from time to time.

3.5 Administration; Reimbursement by Banks. Upon receipt from the beneficiary of
any Facility LC of any demand for payment under such Facility LC, the applicable
LC Issuer shall notify the Agent and the Agent shall promptly notify the Company
and each other Bank as to the amount to be paid by such LC Issuer as a result of
such demand and the proposed payment date (the “LC Payment Date”). The
responsibility of an LC Issuer to the Company and each Bank shall be only to
determine that the documents (including each demand for payment) delivered under
each Facility LC issued by such LC Issuer in connection with such presentment
shall be in conformity in all material respects with such Facility LC. Each LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by such LC Issuer, each Bank shall
be unconditionally and irrevocably liable without regard to the occurrence of
any Default, Event of Default or any condition precedent whatsoever, to
reimburse such LC Issuer on demand for (i) such Bank’s Pro Rata Share of the
amount of each payment made by such LC Issuer under each Facility LC issued by
it to the extent such amount is not reimbursed by the Company pursuant to
Section 3.6 below, plus (ii) interest on the foregoing amount to be reimbursed
by such Bank, for each day from the date of such LC Issuer’s demand for such
reimbursement (or, if such demand is made after 12:00 noon (New York City time)
on such date, from the next succeeding Business Day) to the date on which such
Bank pays the amount to be reimbursed by it, at a rate of interest per annum
equal to the Federal Funds Effective Rate for the first three days and,
thereafter, at a rate of interest equal to the rate applicable to Floating Rate
Advances.

 

-26-



--------------------------------------------------------------------------------

3.6 Reimbursement by Company. The Company shall be irrevocably and
unconditionally obligated to reimburse the applicable LC Issuer on the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC issued by it, without presentment, demand, protest
or other formalities of any kind; provided that neither the Company nor any Bank
shall hereby be precluded from asserting any claim for direct (but not
consequential) damages suffered by the Company or such Bank to the extent, but
only to the extent, caused by (i) the willful misconduct or gross negligence of
such LC Issuer in determining whether a request presented under any Facility LC
issued by it complied with the terms of such Facility LC or (ii) such LC
Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. All such amounts paid by the applicable LC Issuer and
remaining unpaid by the Company shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to (x) the rate applicable to Floating
Rate Advances for such day if such day falls on or before the applicable LC
Payment Date and (y) the sum of 1.00% plus the rate applicable to Floating Rate
Advances for such day if such day falls after such LC Payment Date. The
applicable LC Issuer will pay to each Bank ratably in accordance with its Pro
Rata Share all amounts received by such LC Issuer from the Company for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility LC issued by such LC Issuer, but only to the extent such
Bank has made payment to such LC Issuer in respect of such Facility LC pursuant
to Section 3.5. Subject to the terms and conditions of this Agreement (including
the submission of a Borrowing Notice in compliance with Section 2.8 and the
satisfaction of the applicable conditions precedent set forth in Article XI),
the Company may request an Advance hereunder for the purpose of satisfying any
Reimbursement Obligation.

3.7 Obligations Absolute. The Company’s obligations under this Article III shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which the Company may have or
have had against any LC Issuer, any Bank or any beneficiary of a Facility LC.
The Company further agrees with the LC Issuers and the Banks that the LC Issuers
and the Banks shall not be responsible for, and the Company’s Reimbursement
Obligation in respect of any Facility LC shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even if such documents should in fact prove to be in any or all respects
invalid, fraudulent or forged, or any dispute between or among the Company, any
of its Affiliates, the beneficiary of any Facility LC or any financing
institution or other party to whom any Facility LC may be transferred or any
claims or defenses whatsoever of the Company or of any of its Affiliates against
the beneficiary of any Facility LC or any such transferee. Subject to the
proviso contained in the first sentence of Section 3.6, no LC Issuer shall be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Facility LC. The Company agrees that any action taken or omitted by any LC
Issuer or any Bank under or in connection with a Facility LC and the related
drafts and documents, if done without gross negligence or willful misconduct,
shall be binding upon the Company and shall not put any LC Issuer or any Bank
under any liability to the Company. Nothing in this Section 3.7 is intended to
limit the right of the Company to make a claim against any LC Issuer for damages
as contemplated by the proviso to the first sentence of Section 3.6.

 

-27-



--------------------------------------------------------------------------------

3.8 Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex, teletype or electronic message, statement, order or other document
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Majority Banks as it reasonably deems appropriate or it shall
first be indemnified to its reasonable satisfaction by the Banks against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Article III, each LC Issuer shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement in accordance with a request of
the Majority Banks, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Banks and any future holders of a
participation in any Facility LC.

3.9 Indemnification. The Company hereby agrees to indemnify and hold harmless
each Bank, each LC Issuer and the Agent, and their respective directors,
officers, agents and employees from and against any and all claims and damages,
losses, liabilities, reasonable costs or expenses which such Bank, such LC
Issuer or the Agent may incur (or which may be claimed against such Bank, such
LC Issuer or the Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including any claims, damages, losses, liabilities, costs or expenses which any
LC Issuer may incur by reason of or in connection with (i) the failure of any
other Bank to fulfill or comply with its obligations to such LC Issuer hereunder
(but nothing herein contained shall affect any rights the Company may have
against any Defaulting Bank) or (ii) by reason of or on account of such LC
Issuer issuing any Facility LC which specifies that the term “Beneficiary”
included therein includes any successor by operation of law of the named
Beneficiary, but which Facility LC does not require that any drawing by any such
successor Beneficiary be accompanied by a copy of a legal document, satisfactory
to such LC Issuer, evidencing the appointment of such successor Beneficiary;
provided that the Company shall not be required to indemnify any Bank, any LC
Issuer or the Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of any LC Issuer in determining whether a request
presented under any Facility LC issued by it complied with the terms of such
Facility LC or (y) any LC Issuer’s failure to pay under any Facility LC issued
by it after the presentation to it of a request strictly complying with the
terms and conditions of such Facility LC. Nothing in this Section 3.9 is
intended to limit the obligations of the Company under any other provision of
this Agreement.

3.10 Banks’ Indemnification. Each Bank shall, ratably in accordance with its Pro
Rata Share, indemnify each LC Issuer (in such LC Issuer’s capacity as an LC
Issuer), its Affiliates and their respective directors, officers, agents and
employees (to the extent not reimbursed by the Company) against any cost,
expense (including reasonable counsel fees and disbursements), claim, demand,
action, loss or liability (except such as result from such indemnitees’ gross
negligence or willful misconduct as determined in a final, non-appealable
judgment by a court of competent jurisdiction or such LC Issuer’s failure to pay
under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Article III or any
action taken or omitted by such indemnitees hereunder (in such LC Issuer’s
capacity as an LC Issuer).

3.11 Rights as a Bank. In its capacity as a Bank, each LC Issuer shall have the
same rights and obligations as any other Bank.

 

-28-



--------------------------------------------------------------------------------

ARTICLE IV

CHANGE IN CIRCUMSTANCES

4.1 Yield Protection.

(a) If any Change in Law,

(i) subjects the Agent, any Bank, any LC Issuer or any applicable Lending
Installation to any tax, duty, charge, withholding levy, imposts, deduction,
assessment or fee on its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Taxes, (B) Excluded Taxes, and (C) Other
Taxes), or

(ii) imposes or increases or deems applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by any Bank, any LC Issuer or any applicable
Lending Installation (including any reserve costs under Regulation D with
respect to Eurocurrency liabilities (as defined in Regulation D)), or

(iii) imposes any other condition the result of which is to increase the cost to
any Bank, any LC Issuer or any applicable Lending Installation of making,
continuing, converting into, funding or maintaining Credit Extensions (including
any participations in Facility LCs), or reduces any amount receivable by any
Bank, any LC Issuer or any applicable Lending Installation in connection with
Credit Extensions (including any participations in Facility LCs) or requires any
Bank, any LC Issuer or any applicable Lending Installation to make any payment
calculated by reference to its Outstanding Credit Exposure or interest received
by it, by an amount deemed material by such Bank or such LC Issuer, or

(iv) affects the amount of capital or liquidity required or expected to be
maintained by any Bank, any LC Issuer or any applicable Lending Installation or
any corporation controlling any Bank or any LC Issuer and such Bank or such LC
Issuer, as applicable, determines the amount of capital or liquidity required is
increased by or based upon the existence of this Agreement or its obligation to
make Credit Extensions (including any participations in Facility LCs) hereunder
or of commitments of this type,

then, upon presentation by the Agent, such Bank or such LC Issuer to the Company
of a certificate (as referred to in the immediately succeeding sentence of this
Section 4.1) setting forth the basis for such determination and the additional
amounts reasonably determined by the Agent, such Bank or such LC Issuer for the
period of up to ninety (90) days prior to the date on which such certificate is
delivered to the Company and the Agent, to be sufficient to compensate the
Agent, such Bank or such LC Issuer, as applicable, in light of such
circumstances, the Company

 

-29-



--------------------------------------------------------------------------------

shall within thirty (30) days of such delivery of such certificate pay to the
Agent for its own account or for the account of the Agent, such Bank or such LC
Issuer, as applicable, the specified amounts set forth on such certificate. The
Agent, affected Bank or LC Issuer, as applicable, shall deliver to the Company
and the Agent a certificate setting forth the basis of the claim and specifying
in reasonable detail the calculation of such increased expense, which
certificate shall be prima facie evidence as to such increase and such amounts.
The Agent, an affected Bank or LC Issuer, as applicable, may deliver more than
one certificate to the Company during the term of this Agreement. In making the
determinations contemplated by the above-referenced certificate, the Agent, any
Bank and any LC Issuer may make such reasonable estimates, assumptions,
allocations and the like that the Agent, such Bank or such LC Issuer, as
applicable, in good faith determines to be appropriate, and the Agent’s, such
Bank’s or such LC Issuer’s selection thereof in accordance with this Section 4.1
shall be conclusive and binding on the Company, absent manifest error.

(b) No Bank or LC Issuer shall be entitled to demand compensation or be
compensated hereunder to the extent that such compensation relates to any period
of time more than ninety (90) days prior to the date upon which such Bank or
such LC Issuer, as applicable, first notified the Company of the occurrence of
the event entitling such Bank or such LC Issuer, as applicable, to such
compensation (unless, and to the extent, that any such compensation so demanded
shall relate to the retroactive application of any event so notified to the
Company).

4.2 Replacement of Banks.

(a) If any Bank shall make a demand for payment under Section 4.1, then within
thirty (30) days after such demand, the Company may, with the approval of the
Agent and each LC Issuer which has issued a Facility LC which is then
outstanding or in respect of which there is any unreimbursed Reimbursement
Obligation (which approvals shall not be unreasonably withheld) and provided
that no Default or Event of Default shall then have occurred and be continuing,
demand, at the Company’s sole cost and expense, that such Bank assign to one or
more financial institutions designated by the Company and approved by the Agent
all (but not less than all) of such Bank’s Commitment and Outstanding Credit
Exposure within the period ending on the later of such 30th day and the last day
of the longest of the then current Interest Periods or maturity dates for such
Outstanding Credit Exposure. Any such assignment shall be consummated on terms
satisfactory to the assigning Bank; provided that such Bank’s consent to such
assignment shall not be unreasonably withheld.

(b) If the Company shall elect to replace a Bank pursuant to clause (a) above,
the Company shall prepay the Outstanding Credit Exposure of such Bank, and the
financial institution or institutions selected by the Company shall replace such
Bank as a Bank hereunder pursuant to an instrument satisfactory to the Company,
the Agent and the Bank being replaced by making Credit Extensions to the Company
in the amount of the Outstanding Credit Exposure of such assigning Bank and
assuming all the same rights and responsibilities hereunder as such assigning
Bank and having the same Commitment as such assigning Bank.

 

-30-



--------------------------------------------------------------------------------

(c) If any Bank becomes a Defaulting Bank, then the Company may, at its sole
expense and effort, upon notice to such Bank and the Agent, require such Bank to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.1), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Bank, if such Bank accepts such
assignment); provided that (i) to the extent required pursuant to
Section 12.1(c), the Company shall have received the necessary consents from the
Agent and the LC Issuer, if any, and (ii) such Bank shall have received payment
of an amount equal to its Outstanding Credit Exposure, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such Outstanding Credit Exposure and accrued interest and
fees) or the Company (in the case of all other amounts). A Bank shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Bank or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.

4.3 Availability of Eurodollar Rate Loans. If:

(a) any Bank determines that maintenance of a Eurodollar Rate Loan at a suitable
Lending Installation would violate any applicable law, rule, regulation or
directive, whether or not having the force of law, or

(b) the Majority Banks determine that (i) deposits of a type and maturity
appropriate to match fund Eurodollar Rate Loans are not available or (ii) the
Base Eurodollar Rate does not accurately reflect the cost of making or
maintaining a Eurodollar Rate Loan,

then the Agent shall suspend the availability of Eurodollar Rate Loans and, in
the case of clause (a), require any outstanding Eurodollar Rate Loans to be
converted to Floating Rate Loans on such date as is required by the applicable
law, rule, regulation or directive.

4.4 Funding Indemnification. If any payment of a Eurodollar Rate Loan occurs on
a date which is not the last day of an applicable Interest Period, whether
because of prepayment or otherwise, or a Eurodollar Rate Loan is not made on the
date specified by the Company for any reason other than default by the Banks,
the Company will indemnify each Bank for any loss or cost (but not lost profits)
incurred by it resulting therefrom, including any loss or cost in liquidating or
employing deposits acquired to fund or maintain such Eurodollar Rate Loan.

4.5 Taxes.

(a) All payments by the Company to or for the account of any Bank, any LC Issuer
or the Agent hereunder or under any Facility LC Application shall be made free
and clear of and without deduction for any and all Taxes unless such deduction
is required by law. If the Company shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder to any Bank, any LC Issuer or
the Agent, (i) the sum payable shall be increased by the amount of such Taxes
required to be withheld as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 4.5) such Bank, such LC Issuer or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company shall make such deductions, (iii) the
Company shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (iv) the Company shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within thirty
(30) days after such payment is made.

 

-31-



--------------------------------------------------------------------------------

(b) In addition, the Company hereby agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Facility LC
Application or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Facility LC Application (“Other Taxes”).

(c) The Company hereby agrees to indemnify the Agent, each LC Issuer and each
Bank for the full amount of Taxes or Other Taxes (including any Taxes or Other
Taxes imposed on amounts payable under this Section 4.5) paid by the Agent, such
LC Issuer or such Bank and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within thirty (30) days of the date the Agent,
such LC Issuer or such Bank makes demand therefor pursuant to Section 4.6.

(d) Each Bank that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Bank”) agrees that it will, not
more than ten (10) Business Days after the Closing Date, or, if later, not more
than ten (10) Business Days after becoming a Bank hereunder, (i) deliver to each
of the Company and the Agent two duly completed copies of United States Internal
Revenue Service Form W-8BEN or W-8ECI, or any other form or documentation
prescribed by applicable law, certifying in either case that such Bank is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to each
of the Company and the Agent a United States Internal Revenue Form W-8 or W-9,
as the case may be, and certify that it is entitled to an exemption from United
States backup withholding tax. Each Non-U.S. Bank further undertakes to deliver
to each of the Company and the Agent (x) renewals or additional copies of such
form (or any successor form) on or before the date that such form expires or
becomes obsolete, and (y) after the occurrence of any event requiring a change
in the most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Company or the Agent. All forms or
amendments described in the preceding sentence shall certify that such Bank is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Bank from duly completing
and delivering any such form or amendment with respect to it and such Bank
advises the Company and the Agent that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax.

(e) For any period during which a Non-U.S. Bank has failed to provide the
Company with an appropriate form pursuant to clause (d), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Bank shall not be entitled to indemnification under
this Section 4.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Bank which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (d) above, the Company shall take such
steps as such Non-U.S. Bank shall reasonably request to assist such Non-U.S.
Bank to recover such Taxes.

 

-32-



--------------------------------------------------------------------------------

(f) Any Bank that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement pursuant to the law of any
relevant jurisdiction or any treaty shall deliver to the Company (with a copy to
the Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate.

(g) If a payment made to a Bank under any Credit Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Company and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Company or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Agent as may be necessary for the
Company and the Agent to comply with their obligations under FATCA and to
determine that such Bank has complied with such Bank’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement. Notwithstanding anything to the contrary
herein, the completion, execution and submission of such documentation shall not
be required if in a Bank’s reasonable judgment such completion, execution or
submission would subject such Bank to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Bank.

(h) Each Bank and each LC Issuer shall severally indemnify the Agent for any
taxes, levies, imposts, duties, deductions, withholdings, assessments, fees or
other charges imposed by any taxing authority (but, in the case of any Taxes and
Other Taxes, only to the extent that the Company has not already indemnified the
Agent for such Taxes and Other Taxes and without limiting the obligation of the
Company to do so) attributable to such Bank or LC Issuer that are paid or
payable by the Agent in connection with this Agreement or any Facility LC and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such amounts were correctly or legally imposed or asserted by the relevant
taxing authority. The indemnity under this Section 4.5(h) shall be paid within
ten (10) days after the Agent delivers to the applicable Bank or LC Issuer a
certificate stating the amount so paid or payable by the Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error. The
obligations of the Banks and LC Issuers under this clause (h) shall survive the
payment of the Obligations and termination of this Agreement.

4.6 Bank Certificates, Survival of Indemnity. To the extent reasonably possible,
each Bank shall designate an alternate Lending Installation with respect to
Eurodollar Rate Loans to reduce any liability of the Company to such Bank under
Section 4.1 or to avoid the unavailability of Eurodollar Rate Loans under
Section 4.3, so long as such designation is not disadvantageous to such Bank. A
certificate of such Bank as to the amount due under Section 4.1, 4.4 or 4.5
shall be final, conclusive and binding on the Company in the absence of manifest
error. Determination of amounts payable under such Sections in connection with a
Eurodollar Rate Loan shall be calculated as though each Bank funded each
Eurodollar Rate Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Base
Eurodollar Rate applicable to such Loan whether in fact that is the case or

 

-33-



--------------------------------------------------------------------------------

not. Unless otherwise provided herein, the amount specified in any certificate
shall be payable on demand after receipt by the Company of such certificate. The
obligations of the Company under Sections 4.1, 4.4 and 4.5 shall survive payment
of the Obligations and termination of this Agreement; provided that no Bank
shall be entitled to compensation to the extent that such compensation relates
to any period of time more than ninety (90) days after the termination of this
Agreement.

4.7 Defaulting Banks.

Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes a Defaulting Bank, then the following provisions shall apply for so long
as such Bank is a Defaulting Bank:

(a) Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Bank pursuant to Section 2.5(a);

(b) the Commitment and Outstanding Credit Exposure of such Defaulting Bank shall
not be included in determining whether the Majority Banks have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 10.1); provided, that, except as otherwise provided in Section 10.1,
this clause (b) shall not apply to the vote of a Defaulting Bank in the case of
an amendment, waiver or other modification requiring the consent of such Bank or
each Bank directly affected thereby;

(c) if any LC Obligations exist at the time a Bank becomes a Defaulting Bank
then:

(i) so long as no Default or Event of Default shall be continuing immediately
before or after giving effect to such reallocation, all or any part of such LC
Obligation shall be reallocated among the non-Defaulting Banks in accordance
with their respective Pro Rata Share but only to the extent that (x) the sum of
all non-Defaulting Banks’ Outstanding Credit Exposure does not exceed the total
of all non-Defaulting Banks’ Commitments, (y) no Bank’s Outstanding Credit
Exposure shall exceed its Commitment and (z) the conditions set forth in
Section 11.2 are satisfied at such time;

(ii) if the reallocation described in subclause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Agent, cash collateralize for the benefit of the relevant LC
Issuer such Defaulting Bank’s Pro Rata Share of the LC Obligations (after giving
effect to any partial reallocation pursuant to subclause (i) above) in
accordance with the procedures set forth in Section 9.2 for so long as such LC
Obligation is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Bank’s
Pro Rata Share of the LC Obligations pursuant this clause (c), the Company shall
not be required to pay any fees to such Defaulting Bank pursuant to Section 3.4
with respect to such Defaulting Bank’s Pro Rata Share of the LC Obligations
during the period such Defaulting Bank’s Pro Rata Share of the LC Obligations is
cash collateralized;

(iv) if the non-Defaulting Banks’ Pro Rata Share of the LC Obligations is
reallocated pursuant to this clause (c), then the fees payable to the Banks
pursuant to Section 2.5(a) and Section 3.4 shall be adjusted in accordance with
such non-Defaulting Banks’ Pro Rata Shares; or

 

-34-



--------------------------------------------------------------------------------

(v) if any Defaulting Bank’s Pro Rata Share of the LC Obligations is neither
reallocated nor cash collateralized pursuant to this clause (c), then, without
prejudice to any rights or remedies of any LC Issuer or any Bank hereunder, all
fees that otherwise would have been payable to such Defaulting Bank (solely with
respect to the portion of such Defaulting Bank’s Commitment that was utilized by
such LC Obligations) and LC Fees payable under Section 3.4 with respect to such
Defaulting Bank’s Pro Rata Share of the LC Obligations shall be payable to the
applicable LC Issuer until such Defaulting Bank’s Pro Rata Share of the LC
Obligation is cash collateralized and/or reallocated; and

(d) so long as any Bank is a Defaulting Bank, no LC Issuer shall be required to
issue or Modify any Facility LC, unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Banks
and/or cash collateral will be provided by the Company in accordance with clause
(c) above, and participating interests in any such newly issued or Modified
Facility LC shall be allocated among non-Defaulting Banks in a manner consistent
with clause(c)(i) above (and Defaulting Banks shall not participate therein).

(e) If (i) a Bankruptcy Event with respect to a Parent of any Bank shall occur
following the date hereof and for so long as such event shall continue or
(ii) any LC Issuer has a good faith belief that any Bank has defaulted in
fulfilling its obligations under one or more other agreements in which such Bank
commits to extend credit, such LC Issuer shall not be required to issue, amend
or increase any Facility LC, unless such LC Issuer, as the case may be, shall
have entered into arrangements with the Company or such Bank, satisfactory to
such LC Issuer, as the case may be, to defease any risk to it in respect of such
Bank hereunder.

(f) In the event that the Agent, the Company, and each LC Issuer each agrees
that a Defaulting Bank has adequately remedied all matters that caused such Bank
to be a Defaulting Bank, then the Banks’ Pro Rata Shares of the LC Obligations
shall be readjusted to reflect the inclusion of such Bank’s Commitment and on
such date such Bank shall purchase at par such of the Loans of the other Banks
as the Agent shall determine may be necessary in order for such Bank to hold
such Loans in accordance with its Pro Rata Share of the Aggregate Commitment;
provided, that if the Company cash collateralized any portion of such Defaulting
Bank’s Pro Rata Share of the LC Obligations pursuant to Section 4.7(c), such
cash shall be returned to the Company.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Company hereby represents and warrants that:

5.1 Incorporation and Good Standing. Each of the Company and its Material
Subsidiaries is duly incorporated, validly existing and in good standing under
the laws of its jurisdiction of organization.

 

-35-



--------------------------------------------------------------------------------

5.2 Corporate Power and Authority: No Conflicts. The execution, delivery and
performance by the Company of the Credit Documents are within the Company’s
corporate powers, have been duly authorized by all necessary corporate action
and do not (i) violate the Company’s charter, bylaws or any applicable law, or
(ii) breach or result in an event of default under any indenture or material
agreement, and do not result in or require the creation of any Lien upon or with
respect to any of its properties (except the Liens on the Collateral created
under the Collateral Documents and any Lien in favor of the Agent on the
Facility LC Collateral Account or any funds therein).

5.3 Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Company of any
Credit Document.

5.4 Legally Enforceable Agreements. Each Credit Document constitutes a legal,
valid and binding obligation of the Company, enforceable in accordance with its
terms, subject to (a) the effect of applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) the application of general principles of
equity (regardless of whether considered in a proceeding in equity or at law).

5.5 Financial Statements. (a) The audited balance sheet of the Company and its
Consolidated Subsidiaries as at December 31, 2012, and the related statements of
income and cash flows of the Company and its Consolidated Subsidiaries for the
fiscal year then ended, as set forth in the Company’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2012 (copies of which have been furnished
to each Bank), fairly present the financial condition of the Company and its
Consolidated Subsidiaries as at such date and the results of operations of the
Company and its Consolidated Subsidiaries for the fiscal year ended on such
date, all in accordance with GAAP.

(b) The unaudited balance sheet of the Company and its Consolidated Subsidiaries
as at September 30, 2013, and the related statements of income and cash flows of
the Company and its Consolidated Subsidiaries for the nine-month period then
ended, as set forth in the Company’s Quarterly Report on Form 10-Q for the
fiscal quarter ended September 30, 2013 (copies of which have been furnished to
each Bank), fairly present (subject to year-end audit adjustments) the financial
condition of the Company and its Consolidated Subsidiaries as at such date and
the results of operations of the Company and its Consolidated Subsidiaries for
the nine-month period ended on such date, all in accordance with GAAP.

(c) Since December 31, 2012, there has been no Material Adverse Change.

5.6 Litigation. Except (i) to the extent described in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2012 and Quarterly Report on
Form 10-Q for the fiscal quarter ended September 30, 2013, in each case as filed
with the SEC, and (ii) such other similar actions, suits and proceedings
predicated on the occurrence of the same events giving rise to any actions,
suits and proceedings described in the reports referred to in the foregoing
clause (i) (all matters described in clauses (i) and (ii) above, the “Disclosed
Matters”), there is no pending or threatened action, suit, investigation or
proceeding against the Company or any of its Consolidated Subsidiaries before
any court, governmental agency or arbitrator, which, if

 

-36-



--------------------------------------------------------------------------------

adversely determined, might reasonably be expected to result in a Material
Adverse Change. As of the Closing Date, (a) there is no litigation challenging
the validity or the enforceability of any of the Credit Documents and (b) there
have been no adverse developments with respect to the Disclosed Matters that
have resulted, or could reasonably be expected to result, in a Material Adverse
Change.

5.7 Margin Stock. The Company is not engaged in the business of extending credit
for the purpose of buying or carrying margin stock (within the meaning of
Regulation U), and no proceeds of any Credit Extension will be used to buy or
carry any margin stock or to extend credit to others for the purpose of buying
or carrying any margin stock.

5.8 ERISA. No Plan Termination Event has occurred or is reasonably expected to
occur with respect to any Plan. Neither the Company nor any ERISA Affiliate is
an employer under or has any liability with respect to a Multiemployer Plan.

5.9 Insurance. All insurance required by Section 6.2 is in full force and
effect.

5.10 Taxes. The Company and its Subsidiaries have filed all tax returns
(Federal, state and local) required to be filed and paid all taxes shown thereon
to be due, including interest and penalties, or, to the extent the Company or
any of its Subsidiaries is contesting in good faith an assertion of liability
based on such returns, has provided adequate reserves for payment thereof in
accordance with GAAP.

5.11 Investment Company Act. The Company is not an investment company (within
the meaning of the Investment Company Act of 1940, as amended).

5.12 Security Interest in Collateral. The provisions of this Agreement and the
other Credit Documents create legal and valid perfected Liens on all the
Collateral in favor of the Agent, for the benefit of the Secured Parties, and
such Liens constitute perfected and continuing Liens on the Collateral, securing
the Obligations, enforceable against the Company and all third parties, and
having priority over all other Liens on the Collateral except in the case of
(a) Liens permitted by Section 7.1, to the extent any such permitted Liens would
have priority over the Liens in favor of the Agent pursuant to any applicable
law and (b) Liens perfected only by possession (including possession of any
certificate of title) to the extent the Agent has not obtained or does not
maintain possession of such Collateral.

5.13 Disclosure. The Company has not withheld any fact from the Agent or the
Banks in regard to the occurrence of a Material Adverse Change; and all
financial information delivered by the Company to the Agent and the Banks on and
after the date of this Agreement is true and correct in all material respects as
at the dates and for the periods indicated therein.

5.14 FCPA and Sanctions. The Company is in compliance with FCPA and Sanctions in
all material respects and has not directly done business with either any
Sanctioned Country or Sanctioned Person (other than any of the Company’s or its
Subsidiaries’ natural gas and/or electric customers known to the Company to be a
Sanctioned Person and in respect of which the Company shall have notified the
Agent and the Banks).

 

-37-



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Obligations shall remain unpaid, any Facility LC shall remain
outstanding or any Bank shall have any Commitment under this Agreement:

6.1 Payment of Taxes, Etc. The Company shall, and shall cause each of its
Subsidiaries to, pay and discharge, before the same shall become delinquent,
(a) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property, and (b) all lawful claims which, if unpaid, might by law
become a Lien upon its property; provided that the Company shall not be required
to pay or discharge any such tax, assessment, charge or claim (i) which is being
contested by it in good faith and by proper procedures or (ii) the non-payment
of which will not result in a Material Adverse Change.

6.2 Maintenance of Insurance. The Company shall, and shall cause each of its
Material Subsidiaries to, maintain insurance in such amounts and covering such
risks with respect to its business and properties as is usually carried by
companies engaged in similar businesses and owning similar properties, either
with reputable insurance companies or, in whole or in part, by establishing
reserves or one or more insurance funds, either alone or with other corporations
or associations.

6.3 Preservation of Corporate Existence, Etc. Except as provided in Section 7.3,
the Company shall, and shall cause each of its Material Subsidiaries to,
(a) preserve and maintain its corporate existence, rights and franchises, and
(b) qualify and remain qualified as a foreign corporation in each jurisdiction
in which such qualification is necessary in view of its business and operations
or the ownership of its properties; provided that the Company shall not be
required to preserve any such right or franchise under clause (a) above or to
remain so qualified under clause (b) above unless the failure to do so would
reasonably be expected to result in a Material Adverse Change.

6.4 Compliance with Laws, Etc. The Company shall, and shall cause each of its
Consolidated Subsidiaries to, comply with the requirements of all applicable
laws, rules, regulations and orders of any governmental authority, the
non-compliance of which would reasonably be expected to result in a Material
Adverse Change.

6.5 Visitation Rights. The Company shall, and shall cause each of its Material
Subsidiaries to, at any reasonable time and from time to time, permit the Agent,
any of the Banks or any agents or representatives thereof to examine and make
copies of and abstracts from its records and books of account, visit its
properties and discuss its affairs, finances and accounts with any of its
officers.

6.6 Keeping of Books. The Company shall, and shall cause each of its
Consolidated Subsidiaries to, keep adequate records and books of account, in
which full and correct entries shall be made of all of its financial
transactions and its assets and business so as to permit the Company and its
Consolidated Subsidiaries to present financial statements in accordance with
GAAP.

 

-38-



--------------------------------------------------------------------------------

6.7 Reporting Requirements. The Company shall furnish to the Agent, with
sufficient copies for each of the Banks (and the Agent shall thereafter promptly
make available to the Banks):

(a) as soon as practicable and in any event within five (5) Business Days after
becoming aware of the occurrence of any Default or Event of Default, a statement
of a Designated Officer as to the nature thereof, and as soon as practicable and
in any event within five (5) Business Days thereafter, a statement of a
Designated Officer as to the action which the Company has taken, is taking or
proposes to take with respect thereto;

(b) as soon as available and in any event within sixty (60) days after the end
of each of the first three quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
at the end of such quarter, and the related consolidated statements of income,
cash flows and common stockholder’s equity of the Company and its Consolidated
Subsidiaries as at the end of and for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
date or period of the preceding fiscal year, or statements providing
substantially similar information (which requirement shall be deemed satisfied
by the delivery of the Company’s quarterly report on Form 10-Q for such
quarter), all in reasonable detail and duly certified (subject to the absence of
footnotes and to year-end audit adjustments) by a Designated Officer as having
been prepared in accordance with GAAP, together with (i) a certificate of a
Designated Officer stating that such officer has no knowledge (having made due
inquiry with respect thereto) that a Default or Event of Default has occurred
and is continuing, or, if a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof and the actions which the
Company has taken, is taking or proposes to take with respect thereto, and
(ii) a certificate of a Designated Officer, in substantially the form of Exhibit
B hereto, setting forth the Company’s computation of the financial ratio
specified in Article VIII as of the end of the immediately preceding fiscal
quarter or year, as the case may be, of the Company;

(c) as soon as available and in any event within one hundred twenty (120) days
after the end of each fiscal year of the Company, a copy of the Company’s Annual
Report on Form 10-K (or any successor form) for such year, including therein the
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
at the end of such year and the consolidated statements of income, cash flows
and common stockholder’s equity of the Company and its Consolidated Subsidiaries
as at the end of and for such year, or statements providing substantially
similar information, in each case (i) certified by independent public
accountants of recognized national standing selected by the Company and not
objected to by the Majority Banks (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, and (ii) together with (a) a
certificate of a Designated Officer stating that such officer has no knowledge
(having made due inquiry with respect thereto) that a Default or Event of
Default has occurred and is continuing, or, if a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof and the actions
which the Company has taken, is taking or proposes to take with respect thereto
and (b) a certificate of a Designated Officer, in substantially the form of
Exhibit B hereto, setting forth the Company’s computation of the financial ratio
specified in Article VIII as of the end of the immediately preceding fiscal year
of the Company;

 

-39-



--------------------------------------------------------------------------------

(d) promptly after the sending or filing thereof, notice of all proxy statements
which the Company sends to its stockholders, copies of all regular, periodic and
special reports (other than those which relate solely to employee benefit plans)
which the Company files with the SEC and notice of the sending or filing of
(and, upon the request of the Agent or any Bank, a copy of) any final prospectus
filed with the SEC;

(e) as soon as possible and in any event (i) within thirty (30) days after the
Company or any ERISA Affiliate knows or has reason to know that any Plan
Termination Event described in clause (a) of the definition of Plan Termination
Event with respect to any Plan has occurred and (ii) within ten (10) days after
the Company or any ERISA Affiliate knows or has reason to know that any other
Plan Termination Event with respect to any Plan has occurred and could
reasonably be expected to result in a material liability to the Company, a
statement of the Chief Financial Officer of the Company describing such Plan
Termination Event and the action, if any, which the Company or such ERISA
Affiliate, as the case may be, proposes to take with respect thereto;

(f) promptly, and in any event within five (5) Business Days, after becoming
aware thereof, notice of any upgrading or downgrading of the rating of the
Secured Debt (or, if applicable, the Unsecured Debt) by Moody’s or S&P;

(g) as soon as possible and in any event within five (5) Business Days after the
occurrence of any default under any agreement to which the Company or any of its
Subsidiaries is a party, which default would reasonably be expected to result in
a Material Adverse Change, and which is continuing on the date of such
certificate, a certificate of the president or chief financial officer of the
Company setting forth the details of such default and the action which the
Company or any such Subsidiary proposes to take with respect thereto; and

(h) promptly after requested, such other information respecting the business,
properties or financial condition of the Company as the Agent or any Bank
through the Agent may from time to time reasonably request in writing.

6.8 Use of Proceeds. The Company will use the proceeds of the Credit Extensions
for general corporate purposes and working capital. The Company will not, nor
will it permit any Subsidiary to, use any of the proceeds of the Credit
Extensions to purchase or carry any “margin stock” (as defined in Regulation U).
The Company will not, nor will it permit any Subsidiary to, use the proceeds of
any Advance or Facility LC in violation of FCPA. The Company will not, nor will
it permit any Subsidiary to, knowingly use the proceeds of any Advance or
Facility LC for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country.

6.9 Maintenance of Properties, Etc. The Company shall, and shall cause each of
its Material Subsidiaries to, maintain in all material respects all of its
respective owned and leased Property in good and safe condition and repair to
the same degree as other companies engaged in similar businesses and owning
similar properties, and not permit, commit or suffer any waste or

 

-40-



--------------------------------------------------------------------------------

abandonment of any such Property, and from time to time make or cause to be made
all material repairs, renewals and replacements thereof, including any capital
improvements which may be required; provided that such Property may be altered
or renovated in the ordinary course of the Company’s or its Subsidiaries’
business; and provided, further, that the foregoing shall not restrict the sale
of any asset of the Company or any Subsidiary to the extent not prohibited by
Section 7.2.

6.10 Collateral Matters.

(a) The Company will cause all of its right, title and interest in, to and under
the Collateral to be subject at all times to first priority, perfected Liens in
favor of the Agent for the benefit of the Secured Parties to secure the
Obligations in accordance with the terms and conditions of the Collateral
Documents, subject in any case to Liens permitted by Section 7.1.

(b) Without limiting the foregoing, the Company will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Agent such documents, agreements and instruments, and will take or cause to
be taken such further actions (including the filing and recording of financing
statements and other documents and such other actions or deliveries of the type
required by Section 11.1, as applicable), which may be required by law or which
the Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Credit Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Company.

(c) The Company will at all times maintain ownership free and clear of any Liens
(other than Liens in favor of the Agent for the benefit of the Secured Parties
to secure the Obligations) of not less than eighty percent (80%) of the Equity
Interests of Consumers.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Obligations shall remain unpaid, any Facility LC shall remain
outstanding or any Bank shall have any Commitment under this Agreement:

7.1 Liens. The Company shall not create, incur, assume or suffer to exist any
Lien upon or with respect to any of its properties, now owned or hereafter
acquired, except:

(a) Liens in (and only in) assets acquired to secure Debt incurred to finance
the acquisition of such assets;

(b) statutory and common law banker’s Liens on bank deposits;

(c) Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;

 

-41-



--------------------------------------------------------------------------------

(d) Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;

(e) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure performance of tenders, statutory
obligations, leases and contracts (other than for borrowed money) entered into
in the ordinary course of business or to secure obligations on surety or appeal
bonds;

(f) judgment Liens in existence less than thirty (30) days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered (subject to a customary deductible) by insurance;

(g) zoning restrictions, easements, licenses, covenants, reservations, utility
company rights, restrictions on the use of real property or minor irregularities
of title incident thereto which do not in the aggregate materially detract from
the value of the property or assets of the Company or any Subsidiary or
materially impair the operation of its business;

(h) Liens securing Off-Balance Sheet Liabilities otherwise permitted under this
Agreement (and all refinancing and recharacterizations thereof).

(i) Liens existing on any capital asset of any Person at the time such Person is
merged or consolidated with or into, or otherwise acquired by, the Company or
any Material Subsidiary and not created in contemplation of such event; provided
that such Liens do not encumber any other property or assets and such merger,
consolidation or acquisition is otherwise permitted under this Agreement;

(j) Liens existing on any capital asset prior to the acquisition thereof by the
Company or any Material Subsidiary and not created in contemplation thereof;
provided that such Liens do not encumber any other property or assets;

(k) Liens existing as of the Closing Date or ,with respect to any Material
Subsidiary, such later date as such Person shall become a Material Subsidiary;

(l) Liens securing Project Finance Debt otherwise permitted under this
Agreement;

(m) Liens arising out of the refinancing, extension, renewal or refunding of any
Debt secured by any Lien permitted by any of the foregoing clauses (h), (i),
(j), (k) or (l); provided that (i) such debt is not secured by any additional
assets and (ii) the amount of such Debt secured by any such Lien is otherwise
permitted under this Agreement;

(n) Liens securing the Obligations under the Credit Documents; and

(o) other Liens securing obligations in an aggregate amount not in excess of
$500,000,000.

 

-42-



--------------------------------------------------------------------------------

In addition, the Company will not, and will not permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien on the Equity Interests of any
Material Subsidiary other than Liens permitted to exist under clauses (c), (d),
(e), (f) or (n) above.

7.2 Sale of Assets. The Company will not, and will not permit any Material
Subsidiary to, sell, lease, assign, transfer or otherwise dispose of 25% or more
of its assets calculated with reference to total assets as reflected on the
Company’s consolidated balance sheet as at December 31, 2012, during the term of
this Agreement.

7.3 Mergers, Etc. The Company will not, and will not permit any Material
Subsidiary to, merge with or into or consolidate with or into any other Person,
except that the Company or any Material Subsidiary may merge with any other
Person; provided that, in each case, immediately after giving effect thereto,
(a) no event shall occur and be continuing which constitutes a Default or Event
of Default, (b) if the Company is party thereto, the Company is the surviving
corporation, or, if the Company is not party thereto, a Material Subsidiary is
the surviving corporation, (c) neither the Company nor any Material Subsidiary
shall be liable with respect to any Debt or allow its Property to be subject to
any Lien which it could not become liable with respect to or allow its Property
to become subject to under this Agreement on the date of such transaction and
(d) the Company’s Net Worth shall be equal to or greater than its Net Worth
immediately prior to such merger.

7.4 Compliance with ERISA. The Company will not, and will not permit any ERISA
Affiliate to, permit to exist any occurrence of any Reportable Event, or any
other event or condition which presents a material (in the reasonable opinion of
the Majority Banks) risk of a termination by the PBGC of any Plan, which
termination will result in any material (in the reasonable opinion of the
Majority Banks) liability of the Company or such ERISA Affiliate to the PBGC.

7.5 Organizational Documents. The Company will not, and will not permit any
Consolidated Subsidiary to, amend, modify or otherwise change any of the terms
or provisions in any of their respective certificate of incorporation and
by-laws (or comparable constitutive documents) as in effect on the Closing Date
to the extent that such change is reasonably expected to result in a Material
Adverse Change.

7.6 Change in Nature of Business. The Company will not, and will not permit any
Material Subsidiary to, make any material change in the nature of its business
as carried on as of the Closing Date.

7.7 Transactions with Affiliates. The Company will not, and will not permit any
Subsidiary to, enter into any transaction with any of its Affiliates (other than
the Company or any Subsidiary) unless such transaction is on terms no less
favorable to the Company or such Subsidiary than if the transaction had been
negotiated in good faith on an arm’s-length basis with a non-Affiliate; provided
that the foregoing shall not prohibit (a) the payment by the Company or any
Subsidiary of dividends or other distributions on, or redemptions of, its
capital stock, (b) the purchase, acquisition or retirement by the Company or any
Subsidiary of the Company’s capital stock or (c) intercompany loans and advances
not otherwise prohibited by this Agreement.

 

-43-



--------------------------------------------------------------------------------

7.8 Burdensome Agreements. The Company will not, and will not permit any
Material Subsidiary to, enter into any Contractual Obligation (other than this
Agreement or any other Credit Document) that causes any Material Subsidiary to
become or remain subject to any restriction on the ability of such Material
Subsidiary to pay dividends or other distributions or to make or repay loans or
advances to the Company which could reasonably be expected to result in a
Material Adverse Change.

ARTICLE VIII

FINANCIAL COVENANT

So long as any of the Obligations shall remain unpaid, any Facility LC shall
remain outstanding or any Bank shall have any Commitment under this Agreement,
the Company shall at all times maintain a ratio of Total Consolidated Debt to
Total Consolidated EBITDA of not greater than 6.0 to 1.0.

ARTICLE IX

EVENTS OF DEFAULT

9.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default”:

(a) the Company shall fail to pay (i) any principal of any Advance when due and
payable, or (ii) any Reimbursement Obligation within one (1) Business Day after
the same becomes due, or (iii) any interest on any Advance or any fee or other
Obligation payable hereunder within five (5) Business Days after such interest
or fee or other Obligation becomes due and payable;

(b) any representation or warranty made by or on behalf of the Company in this
Agreement or any other Credit Document or in any certificate, document, report,
financial or other written statement furnished at any time pursuant to any
Credit Document shall prove to have been incorrect in any material respect on or
as of the date made or deemed made;

(c) (i) the Company or any of its Subsidiaries shall fail to perform or observe
any term, covenant or agreement contained in Section 6.3(a) (solely with respect
to the Company), Section 6.10, Article VII or Article VIII; or (ii) the Company
shall fail to perform or observe any other term, covenant or agreement on its
part to be performed or observed in this Agreement or in any other Credit
Document and such failure under this clause (ii) shall continue for thirty
(30) consecutive days after the earlier of (x) a Designated Officer obtaining
knowledge of such breach and (y) written notice thereof by means of facsimile,
regular mail or written notice delivered in person (or telephonic notice thereof
confirmed in writing) having been given to the Company by the Agent or the
Majority Banks;

(d) the Company or any Material Subsidiary shall: (i) fail to pay any Debt
(other than the payment obligations described in clause (a) above) in excess of
$50,000,000, or any interest or premium thereon, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and such
failure shall continue after the applicable grace period, if any, specified in
the instrument or agreement relating to such Debt; or (ii) fail to

 

-44-



--------------------------------------------------------------------------------

perform or observe any term, covenant or condition on its part to be performed
or observed under any agreement or instrument relating to any such Debt, when
required to be performed or observed, if the effect of such failure to perform
or observe is to accelerate, or to permit the acceleration of, the maturity of
such Debt, unless the obligee under or holder of such Debt shall have waived in
writing such circumstance, or such circumstance has been cured, so that such
circumstance is no longer continuing; or (iii) any such Debt shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), in each case in accordance with the terms of
such agreement or instrument, prior to the stated maturity thereof; or
(iv) generally not, or shall admit in writing its inability to, pay its debts as
such debts become due;

(e) the Company or any Material Subsidiary: (i) shall make an assignment for the
benefit of creditors, or petition or apply to any tribunal for the appointment
of a custodian, receiver or trustee for it or a substantial part of its assets;
or (ii) shall commence any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect; or (iii) shall have had
any such petition or application filed or any such proceeding shall have been
commenced, against it, in which an adjudication or appointment is made or order
for relief is entered, or which petition, application or proceeding remains
undismissed for a period of sixty (60) consecutive days or more; or (iv) by any
act or omission shall indicate its consent to, approval of or acquiescence in
any such petition, application or proceeding or order for relief or the
appointment of a custodian, receiver or trustee for all or any substantial part
of its property; or (v) shall suffer any such custodianship, receivership or
trusteeship to continue undischarged for a period of sixty (60) days or more; or
(vi) shall take any corporate action to authorize any of the actions set forth
above in this clause (e);

(f) one or more judgments, decrees or orders for the payment of money in excess
of $50,000,000 in the aggregate shall be rendered against the Company or any
Material Subsidiary and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgment or order or (ii) there shall be
any period of more than thirty (30) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

(g) any material provision of any Credit Document, after execution hereof or
delivery thereof under Article XI, shall for any reason other than the express
terms hereof or thereof cease to be valid and binding on any party thereto; or
the Company shall so assert in writing;

(h) any Plan Termination Event with respect to a Plan shall have occurred, and
thirty (30) days after notice thereof shall have been given to the Company by
the Agent, (i) such Plan Termination Event (if correctable) shall not have been
corrected and (ii) the then present value of such Plan’s vested benefits exceeds
the then current value of the assets accumulated in such Plan by more than the
amount of $50,000,000 (or in the case of a Plan Termination Event involving the
withdrawal of a “substantial employer” (as defined in Section 4001(A)(2) of
ERISA), the withdrawing employer’s proportionate share of such excess shall
exceed such amount);

(i) a Change in Control shall occur; or

 

-45-



--------------------------------------------------------------------------------

(j) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any portion of the Collateral
purported to be covered thereby, except as permitted by the terms of any Credit
Document.

9.2 Remedies.

(a) If any Event of Default shall occur and be continuing, the Agent shall upon
the request, or may with the consent, of the Majority Banks, by notice to the
Company, (i) declare the Commitments and the obligations and powers of the LC
Issuers to issue Facility LCs to be terminated or suspended, whereupon the same
shall forthwith terminate, and/or (ii) declare the Obligations to be forthwith
due and payable, whereupon the Aggregate Outstanding Credit Exposure and all
other Obligations shall become and be forthwith due and payable, and/or (iii) in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Company to pay, and the Company will,
forthwith upon such demand and without any further notice or act, pay to the
Agent the Collateral Shortfall Amount (as defined below), which funds shall be
deposited in the Facility LC Collateral Account, in each case without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Company; provided that in the case of an Event of
Default referred to in Section 9.1(e), the Commitments shall automatically
terminate, the obligations and powers of the LC Issuers to issue Facility LCs
shall automatically terminate and the Obligations shall automatically become due
and payable without notice, presentment, demand, protest or other formalities of
any kind, all of which are hereby expressly waived by the Company, and the
Company will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Agent an amount in immediately
available funds, which funds shall be held in the Facility LC Collateral
Account, equal to the difference of (x) the amount of LC Obligations at such
time, less (y) the amount on deposit in the Facility LC Collateral Account at
such time which is free and clear of all rights and claims of third parties and
has not been applied against the Obligations (such difference, the “Collateral
Shortfall Amount”).

(b) If at any time while any Event of Default is continuing, the Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Agent may make demand on the Company to pay, and the Company will,
forthwith upon such demand and without any further notice or act, pay to the
Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Facility LC Collateral Account.

(c) The Agent may, at any time or from time to time after funds are deposited in
the Facility LC Collateral Account, apply such funds to the payment of the
Obligations and any other amounts as shall from time to time have become due and
payable by the Company to the Banks or the LC Issuers under the Credit
Documents. The Company hereby pledges, assigns and grants to the Agent, on
behalf of and for the ratable benefit of the Banks and the LC Issuers, a
security interest in all of the Company’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Agent will invest any funds on deposit from time to time in
the Facility LC Collateral Account in certificates of deposit of Barclays Bank
PLC having a maturity not exceeding thirty (30) days.

 

-46-



--------------------------------------------------------------------------------

(d) At any time while any Event of Default is continuing, neither the Company
nor any Person claiming on behalf of or through the Company shall have any right
to withdraw any of the funds held in the Facility LC Collateral Account. After
all of the Obligations have been indefeasibly paid in full, all Facility LCs
have expired or been terminated and the Aggregate Commitment has been
terminated, any funds remaining in the Facility LC Collateral Account shall be
returned by the Agent to the Company or paid to whomever may be legally entitled
thereto at such time.

ARTICLE X

WAIVERS, AMENDMENTS AND REMEDIES

10.1 Amendments. Subject to the provisions of this Article X, the Majority Banks
(or the Agent with the consent in writing of the Majority Banks) and the Company
may enter into written agreements supplemental hereto for the purpose of adding
or modifying any provisions to the Credit Documents or changing in any manner
the rights of the Banks or the Company hereunder or waiving any Event of Default
hereunder; provided that no such supplemental agreement shall, without the
consent of all of the Banks:

(a) Extend the maturity of any Loan or reduce the principal amount thereof, or
extend the expiry date of any Facility LC to a date after the scheduled
Termination Date, or reduce the rate or extend the time of payment of interest
thereon or fees thereon or Reimbursement Obligations related thereto.

(b) Modify the percentage specified in the definition of Majority Banks.

(c) Extend the Termination Date or increase the amount of the Commitment of any
Bank hereunder (other than pursuant to Section 2.16) or the commitment to issue
Facility LCs, or permit the Company to assign its rights under this Agreement.

(d) Amend Section 3.1, Section 6.10, this Section 10.1 or Section 12.11.

(e) Make any change in an express right in this Agreement of a single Bank to
give its consent, make a request or give a notice.

(f) Except as provided in Section 10.3 or in any Collateral Document, release
all or substantially all of the Collateral.

(g) Amend any provisions hereunder relating to the pro rata treatment of the
Banks.

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent, and no amendment of any
provision relating to any LC Issuer shall be effective without the written
consent of such LC Issuer. Notwithstanding the foregoing, no amendment to
Section 4.7 shall be effective unless the same shall be in writing and signed by
the Agent, the LC Issuer, if applicable, and the Majority Banks. Notwithstanding
the foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Bank, except
with respect to any amendment, waiver or other modification referred to in
clause (a) or (c) above and then only in the event such Defaulting Bank shall be
directly affected by such amendment, waiver or other modification.

 

-47-



--------------------------------------------------------------------------------

10.2 Preservation of Rights. No delay or omission of the Banks, the LC Issuers
or the Agent to exercise any right under the Credit Documents shall impair such
right or be construed to be a waiver of any Default or Event of Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or Event of Default or the inability of the Company to
satisfy the conditions precedent to such Credit Extension shall not constitute
any waiver or acquiescence. Any single or partial exercise of any such right
shall not preclude other or further exercise thereof or the exercise of any
other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Credit Documents whatsoever shall be valid
unless in writing signed by the Banks required pursuant to Section 10.1, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Credit Documents or by law afforded shall be cumulative and all
shall be available to the Agent, the LC Issuers and the Banks until the
Obligations have been paid in full.

10.3 Authorization to Release Collateral. The Banks hereby irrevocably authorize
the Agent, at its option and in its sole discretion, to release any Liens
granted to the Agent by the Company on any Collateral (i) upon the termination
of all the Commitments, payment and satisfaction in full in cash of all
Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Agent, (ii) constituting property being sold or disposed of if the Company
certifies to the Agent that the sale or disposition is made in compliance with
the terms of this Agreement (and the Agent may rely conclusively on any such
certificate, without further inquiry) or (iii) as required to effect any sale or
other disposition of such Collateral in connection with any exercise of remedies
of the Agent and the Company pursuant to Section 9.2. Any such release shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those expressly being released) upon (or obligations of the Company in
respect of) all interests retained by the Company, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.

ARTICLE XI

CONDITIONS PRECEDENT

11.1 Effectiveness of this Agreement. This Agreement shall not become effective
unless the Agent shall have received (or such delivery shall have been waived in
accordance with Section 10.1):

(a) (i) Counterparts of this Agreement executed by the Company, the LC Issuers,
the Departing Banks and the Banks or (ii) written evidence satisfactory to the
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) Copies of the Restated Articles of Incorporation of the Company, together
with all amendments, certified by the Secretary or an Assistant Secretary of the
Company, and a certificate of good standing, certified by the appropriate
governmental officer in its jurisdiction of incorporation.

(c) Copies, certified by the Secretary or an Assistant Secretary of the Company,
of its by-laws and of its Board of Directors’ resolutions (and resolutions of
other bodies, if any are deemed necessary by counsel for any Bank) authorizing
the execution of the Credit Documents.

 

-48-



--------------------------------------------------------------------------------

(d) An incumbency certificate, executed by the Secretary or an Assistant
Secretary of the Company, which shall identify by name and title and bear the
original or facsimile signature of the officers of the Company authorized to
sign the Credit Documents and the officers or other employees authorized to make
borrowings hereunder, upon which certificate the Banks shall be entitled to rely
until informed of any change in writing by the Company.

(e) A certificate, signed by a Designated Officer of the Company, stating that
on the Closing Date (i) no Default or Event of Default has occurred and is
continuing and (ii) each representation or warranty contained in Article V is
true and correct.

(f) A favorable opinion of (i) Shelley J. Ruckman, Esq., Assistant General
Counsel of the Company, as to such matters as the Agent may reasonably request
and (ii) Sidley Austin LLP, counsel for the Agent, as to such matters as the
Agent may reasonably request. Such opinions shall be addressed to the Agent, the
LC Issuers and the Banks and shall be satisfactory in form and substance to the
Agent.

(g) Evidence, in form and substance satisfactory to the Agent, that the Company
has obtained all governmental approvals, if any, necessary for it to enter into
the Credit Documents.

(h) Evidence satisfactory to it of the payment, prior to or simultaneously with
the initial Loans hereunder, of all accrued and unpaid interest, fees and
premiums, if any, on all loans and other extensions of credit outstanding under
the Existing Credit Agreement (other than contingent indemnity obligations).

(i) (i) Satisfactory audited consolidated financial statements of the Company
for the two most recent fiscal years ended prior to the Closing Date as to which
such financial statements are available, (ii) satisfactory unaudited interim
consolidated financial statements of the Company for each quarterly period ended
subsequent to the date of the latest financial statements delivered pursuant to
clause (i) of this paragraph as to which such financial statements are available
and (iii) satisfactory financial statement projections through and including the
Company’s 2018 fiscal year, together with such information as the Agent and the
Banks shall reasonably request (including, without limitation, a detailed
description of the assumptions used in preparing such projections).

(j) To the extent requested by any of the Banks, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

(k) All fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced at least three (3) Business Days prior to the
Closing Date, reimbursement or payment of all out-of-pocket expenses required to
be reimbursed or paid by the Company hereunder.

(l) Evidence satisfactory to it that all financing statements relating to the
Collateral have been completed for filing or recording and/or filed, and all
certificates representing capital stock or other ownership interests included in
the Collateral have been delivered to the Agent (with duly executed stock
powers).

 

-49-



--------------------------------------------------------------------------------

(m) Such other documents as any Bank or its counsel may have reasonably
requested.

11.2 Each Credit Extension. The Banks shall not be required to make any Credit
Extension if on the applicable Borrowing Date, (i) any Default or Event of
Default exists or would result from such Credit Extension, (ii) any
representation or warranty contained in Article V is not true and correct as of
such Borrowing Date, except Section 5.5(c) and the first sentence of Section 5.6
or (iii) all legal matters incident to the making of such Credit Extension are
not satisfactory to the Banks and their counsel. Each Borrowing Notice and each
request for issuance of a Facility LC shall constitute a representation and
warranty by the Company that the conditions contained in clauses (i) and
(ii) above will be satisfied on the relevant Borrowing Date. For the avoidance
of doubt, the conversion or continuation of an Advance shall not be considered
the making of a Credit Extension.

ARTICLE XII

GENERAL PROVISIONS

12.1 Successors and Assigns. (a) The terms and provisions of the Credit
Documents shall be binding upon and inure to the benefit of the Company and the
Banks and their respective successors and assigns, except that the Company shall
not have the right to assign its rights under the Credit Documents. Any Bank may
sell participations in all or a portion of its rights and obligations under this
Agreement pursuant to clause (b) below and any Bank may assign all or any part
of its rights and obligations under this Agreement pursuant to clause (c) below.

(b) Any Bank may sell participations to one or more banks or other entities
(other than the Company and its Affiliates) (each a “Participant”), other than
an Ineligible Institution, in all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and its
Outstanding Credit Exposure); provided that (i) such Bank’s obligations under
this Agreement (including its Commitment to the Company hereunder) shall remain
unchanged, (ii) such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Bank shall remain the
holder of the Outstanding Credit Exposure of such Bank for all purposes of this
Agreement and (iv) the Company shall continue to deal solely and directly with
such Bank in connection with such Bank’s rights and obligations under this
Agreement. Each Bank shall retain the sole right to approve, without the consent
of any Participant, any amendment, modification or waiver of any provision of
the Credit Documents other than any amendment, modification or waiver with
respect to any Loan or Commitment in which such Participant has an interest
which would require consent of all of the Banks pursuant to the terms of
Section 10.1 or of any other Credit Document. The Company agrees that each
Participant shall be deemed to have the right of setoff provided in
Section 12.10 in respect of its participating interest in amounts owing under
the Credit Documents to the same extent as if the amount of its participating
interest were owing directly to it as a Bank under the Credit Documents;
provided that each Bank shall retain the right of setoff provided in
Section 12.10 with respect to the amount of participating interests sold to each
Participant. The Banks agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 12.10, agrees
to share with each Bank, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 12.11 as
if each Participant were a Bank. The Company further agrees that each
Participant shall be entitled to the benefits of Sections 4.1, 4.3, 4.4 and 4.5
to the same extent as if it were a Bank and had

 

-50-



--------------------------------------------------------------------------------

acquired its interest by assignment pursuant to Section 12.1(c); provided that
(i) a Participant shall not be entitled to receive any greater payment under
Section 4.1, 4.3, 4.4 or 4.5 than the Bank that sold the participating interest
to such Participant would have received had it retained such interest for its
own account, unless the sale of such interest to such Participant is made with
the prior written consent of the Company, and (ii) any Participant not
incorporated under the laws of the United States of America or any State thereof
agrees to comply with the provisions of Section 4.5 to the same extent as if it
were a Bank (it being understood that the documentation required under
Section 4.5 shall be delivered to the participating Bank). Each Bank that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Company, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the obligations under this Agreement (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in the
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such interest is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Bank shall treat each person whose name is recorded in the Participant Register
as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

(c) Any Bank may, in the ordinary course of its business and in accordance with
applicable law, at any time assign to one or more financial institutions or
other Persons (other than an Ineligible Institution) all or any part of its
rights and obligations under this Agreement; provided that (i) (x) such Bank has
received the prior written consent of each LC Issuer and (y) unless such
assignment is to another Bank, an Affiliate of such assigning Bank, or any
direct or indirect contractual counterparty in any swap agreement relating to
the Loans to the extent required in connection with the settlement of such
Bank’s obligations pursuant thereto, such Bank has received the prior written
consent of the Agent and the Company (so long as no Event of Default exists),
which consents of the Agent and the Company shall not be unreasonably withheld
or delayed, provided that the Company shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the Agent
within ten (10) Business Days after having received notice thereof, and (ii) the
minimum principal amount of any such assignment (other than assignments to a
Federal Reserve Bank or central bank, to another Bank, to an Affiliate of such
assigning Bank or any direct or indirect contractual counterparty in any swap
agreement relating to the Loans to the extent required in connection with the
settlement of such Bank’s obligations pursuant thereto) shall be $5,000,000 (or
such lesser amount consented to by the Agent and, so long as no Event of Default
shall be continuing, the Company, which consents shall not be unreasonably
withheld or delayed); provided that after giving effect to such assignment the
assigning Bank shall have a Commitment of not less than $5,000,000 (unless
otherwise consented to by the Agent and, so long as no Event of Default shall be
continuing, the Company), unless such assignment constitutes an assignment of
all of the assigning Bank’s Commitment, Loans and other rights and obligations
hereunder to a single assignee. Notwithstanding the foregoing sentence, (x) any
Bank may at any time, without the consent of the Company, any LC Issuer or the
Agent, pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Bank, including, without

 

-51-



--------------------------------------------------------------------------------

limitation, any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such assignment shall release the transferor Bank from
its obligations hereunder or substitute any such pledgee or assignee for such
Bank as a party hereto; and (y) no assignment by a Bank to any Affiliate of such
Bank shall release such Bank from its obligations hereunder unless (I) the Agent
and, so long as no Event of Default exists, the Company have approved such
assignment or (II) the creditworthiness of such Affiliate (as determined in
accordance with customary standards of the banking industry) is no less than
that of the assigning Bank.

(d) Any Bank may, in connection with any sale or participation or proposed sale
or participation pursuant to this Section 12.1, disclose to the purchaser or
participant or proposed purchaser or participant any information relating to the
Company furnished to such Bank by or on behalf of the Company; provided that
prior to any such disclosure of non-public information, the purchaser or
participant or proposed purchaser or participant (which purchaser or participant
is not an Affiliate of a Bank) shall agree to preserve the confidentiality of
any confidential information (except any such disclosure as may be required by
law or regulatory process) relating to the Company received by it from such
Bank.

(e) Assignments under this Section 12.1 shall be made pursuant to an agreement
(an “Assignment Agreement”) substantially in the form of Exhibit C hereto or in
such other form as may be agreed to by the parties thereto and shall not be
effective until a $3,500 fee has been paid to the Agent by the assignee, which
fee shall cover the cost of processing such assignment; provided that such fee
shall not be incurred in the event of an assignment by any Bank of all or a
portion of its rights under this Agreement to (i) a Federal Reserve Bank, (ii) a
Bank or an Affiliate of the assigning Bank or (iii) any direct or indirect
contractual counterparty in any swap agreement relating to the Loans to the
extent required in connection with the settlement of such Bank’s obligations
pursuant thereto. The Agent, acting for this purpose as a non-fiduciary agent of
the Company, shall maintain at one of its offices a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of the Banks, and the Commitment of, and principal amount (and stated
interest) of the Loans and Facility LCs owing to, each Bank pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error and the Company, the Agent, the LC
Issuers and the Banks shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Bank hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, any LC Issuer, and any Bank at any
reasonable time and from time to time upon reasonable prior notice.

12.2 Survival of Representations. All representations and warranties of the
Company contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

12.3 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no LC Issuer or Bank shall be obligated to extend
credit to the Company in violation of any limitation or prohibition provided by
any applicable statute or regulation.

12.4 Taxes. Any taxes (excluding income taxes) payable or ruled payable by any
Federal or State authority in respect of the execution of the Credit Documents
shall be paid by the Company, together with interest and penalties, if any.

 

-52-



--------------------------------------------------------------------------------

12.5 Choice of Law. THE CREDIT DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAW (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO THE LAW OF
CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS. THE COMPANY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY CREDIT DOCUMENT AND THE COMPANY HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT. EACH OF THE COMPANY, THE AGENT, THE LC ISSUERS AND
THE BANKS HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN ANY ACTION OR ARISING
HEREUNDER OR UNDER ANY CREDIT DOCUMENT.

12.6 Headings. Section headings in the Credit Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Credit Documents.

12.7 Entire Agreement. The Credit Documents embody the entire agreement and
understanding between the Company, the LC Issuers, the Agent and the Banks and
supersede all prior agreements and understandings between the Company, the LC
Issuers, the Agent and the Banks relating to the subject matter thereof.

12.8 Expenses; Indemnification. The Company shall reimburse the Agent and each
Arranger for (a) any reasonable costs and out-of-pocket expenses (including
reasonable attorneys’ fees, time charges and expenses of counsel for the Agent)
paid or incurred by the Agent or such Arranger in connection with the
preparation, review, execution, delivery, syndication, distribution (including
via the internet), administration, amendment and modification of the Credit
Documents and (b) any reasonable costs and out-of-pocket expenses (including
reasonable attorneys’ fees, time charges and expenses of counsel) paid or
incurred by the Agent or such Arranger on its own behalf or on behalf of any LC
Issuer or any Bank and, on or after the date upon which an Event of Default
specified in Section 9.1(a) or 9.1(e) has occurred and is continuing, each Bank,
in connection with the collection and enforcement of the Credit Documents. The
Company further agrees to indemnify the Agent, each Arranger, each LC Issuer,
each Bank, each Departing Bank and their successors and permitted assigns and
their respective Affiliates, and the directors, officers, employees and agents
of the foregoing (all of the foregoing, the “Indemnified Persons”), against all
losses, claims, damages, penalties, judgments, liabilities and reasonable
expenses (including all reasonable expenses of litigation or preparation
therefor whether or not an Indemnified Person is a party thereto), regardless of
whether such matter is initiated by a third party or by the Company or any of
its Affiliates or equityholders, which any of them may pay or incur arising out
of or relating to this Agreement, the other Credit Documents, the transactions
contemplated hereby, the direct or indirect application or proposed application
of the proceeds of any Credit Extension hereunder, any actual or alleged
presence or release of any Hazardous Substance on or from any property owned or
operated by the Company or any Subsidiary or any Environmental Liability related
in any way to the Company or any Subsidiary; provided that the Company shall not
be liable to any Indemnified Person for any of

 

-53-



--------------------------------------------------------------------------------

the foregoing to the extent they are determined by a court of competent
jurisdiction by final and nonappealable judgment to have arisen from the gross
negligence or willful misconduct of such Indemnified Person. Without limiting
the foregoing, the Company shall pay any civil penalty or fine assessed by OFAC
against any Indemnified Person, and all reasonable costs and expenses (including
reasonable fees and expenses of counsel to such Indemnified Person) incurred in
connection with defense thereof, as a result of any breach or inaccuracy of the
representation made in Section 5.14. The obligations of the Company under this
Section shall survive the termination of this Agreement.

12.9 Severability of Provisions. Any provision in any Credit Document that is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Credit Documents are declared to be severable.

12.10 Setoff. In addition to, and without limitation of, any rights of the Banks
under applicable law, if the Company becomes insolvent, however evidenced, or
during the continuance of an Event of Default, any indebtedness from any Bank or
any of its Affiliates to the Company (including all account balances, whether
provisional or final and whether or not collected or available) may be, upon
prior notice to the Agent, offset and applied toward the payment of the
Obligations owing to such Bank or such Affiliate, whether or not the
Obligations, or any part hereof, shall then be due. The Company agrees that any
purchaser or participant under Section 12.1 may, to the fullest extent permitted
by law and in accordance with this Agreement, exercise all its rights of payment
with respect to such purchase or participation as if it were the direct creditor
of the Company in the amount of such purchase or participation.

12.11 Ratable Payments. If any Bank, whether by setoff or otherwise, has payment
made to it upon its Outstanding Credit Exposure in a greater proportion than
that received by any other Bank, such Bank agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Banks so that after such purchase each Bank will hold its Pro Rata Share
of the Aggregate Outstanding Credit Exposure. If any Bank, whether in connection
with setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Bank agrees, promptly upon demand, to take such action
necessary such that all Banks share in the benefits of such collateral ratably
in proportion to their respective Pro Rata Share of the Aggregate Outstanding
Credit Exposure. In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.

12.12 Nonliability. The relationship between the Company, on the one hand, and
the Banks, the Arrangers, the LC Issuers and the Agent, on the other hand, shall
be solely that of borrower and lender. None of the Agent, any Arranger, any LC
Issuer or any Bank shall have any fiduciary responsibilities to the Company. To
the fullest extent permitted by law, the Company hereby waives and releases any
claims that it may have against each of the Agent, the Arrangers, each LC Issuer
and each Bank with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby. None of the Agent, any Arranger, any LC Issuer or any Bank undertakes
any responsibility to the Company to review or inform the Company of any matter
in connection with any phase of the

 

-54-



--------------------------------------------------------------------------------

Company’s business or operations. The Company shall rely entirely upon its own
judgment with respect to its business, and any review, inspection, supervision
or information supplied to the Company by the Banks is for the protection of the
Banks and neither the Company nor any third party is entitled to rely thereon.
The Company agrees that none of the Agent, any Arranger, any LC Issuer or any
Bank shall have liability to the Company (whether sounding in tort, contract or
otherwise) for losses suffered by the Company in connection with, arising out
of, or in any way related to, the transactions contemplated and the relationship
established by the Credit Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought.
None of the Agent, any Arranger, any LC Issuer or any Bank shall have any
liability with respect to, and the Company hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Company in connection with, arising out of, or in any way
related to the Credit Documents or the transactions contemplated thereby.

12.13 Other Agents. The Banks identified on the signature pages of this
Agreement or otherwise herein, or in any amendment hereof or other document
related hereto, as being a “Co-Syndication Agent” or a “Co-Documentation Agent”
(the “Other Agents”) shall have no rights, powers, obligations, liabilities,
responsibilities or duties under this Agreement other than those applicable to
all Banks as such. Without limiting the foregoing, the Other Agents shall not
have or be deemed to have any fiduciary relationship with any Bank. Each Bank
acknowledges that it has not relied, and will not rely, on the Other Agents in
deciding to enter into this Agreement or in taking or refraining from taking any
action hereunder or pursuant hereto. Nothing contained in this Agreement or
otherwise shall be construed to impose any obligation or duty on any Other
Agent, other than those applicable to all Banks as such.

12.14 USA Patriot Act. Each Bank hereby notifies the Company that pursuant to
requirements of the USA Patriot Act, such Bank is required to obtain, verify and
record information that identifies the Company, which information includes the
name and address of the Company and other information that will allow such Bank
to identify the Company in accordance with the USA Patriot Act.

12.15 Electronic Delivery.

(a) The Company shall use its commercially reasonable best efforts to transmit
to the Agent all information, documents and other materials that it is obligated
to furnish to the Agent pursuant to this Agreement and the other Credit
Documents, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding
(i) any Borrowing Notice, Conversion/Continuation Notice or notice of
prepayment, (ii) any notice of a Default or an Event of Default or (iii) any
communication that is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Advance hereunder
(all such non-excluded communications, collectively, “Communications”), in an
electronic/soft medium in a format reasonably acceptable to the Agent to such
e-mail address as designated by the Agent from time to time. In addition, the
Company shall continue to provide Communications to the Agent or any Bank in the
manner specified in this Agreement but only to the extent requested by the Agent
or such Bank. Each Bank and the Company further agrees that the Agent may make
Communications available to the Banks by posting

 

-55-



--------------------------------------------------------------------------------

Communications on IntraLinks or a substantially similar electronic transmission
system (the “Platform”). Subject to the conditions set forth in the proviso in
the immediately preceding sentence, nothing in this Section 12.15 shall
prejudice the right of the Agent to make Communications available to the Banks
in any other manner specified herein.

(b) Each Bank agrees that an e-mail notice to it (at the address provided
pursuant to the next sentence and deemed delivered as provided in clause
(c) below) specifying that a Communication has been posted to the Platform shall
constitute effective delivery of such Communication to such Bank for purposes of
this Agreement. Each Bank agrees (i) to notify the Agent in writing (including
by electronic communication) from time to time to ensure that the Agent has on
record an effective e-mail address for such Bank to which the foregoing notice
may be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address.

(c) Each party hereto agrees that any electronic Communication referred to in
this Section 12.15 shall be deemed delivered upon the posting of a record of
such Communication as “sent” in the e-mail system of the sending party or, in
the case of any such Communication to the Agent, upon the posting of a record of
such Communication as “received” in the e-mail system of the Agent, provided
that if such Communication is not so received by a Person during the normal
business hours of such Person, such Communication shall be deemed delivered at
the opening of business on the next business day for such Person.

(d) Each party hereto acknowledges that the distribution of material through an
electronic medium is not necessarily secure and there are confidentiality and
other risks associated with such distribution.

(e) EACH PARTY HERETO FURTHER ACKNOWLEDGES AND AGREES THAT:

(i) NONE OF THE AGENT OR ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE
“AGENT PARTIES”) WARRANTS THE ADEQUACY OF THE PLATFORM OR THE ACCURACY OR
COMPLETENESS OF ANY COMMUNICATION, AND EACH AGENT PARTY EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN ANY COMMUNICATION; AND

(ii) NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH ANY COMMUNICATION OR THE PLATFORM.

 

-56-



--------------------------------------------------------------------------------

12.16 Confidentiality. Each of the Agent, the LC Issuers and the Banks agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority or self-regulatory body, (c) to the extent required by applicable laws
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company and its obligations, (g) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Agent, any LC Issuer
or any Bank on a non-confidential basis from a source other than the Company,
(h) on a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder or (i) with
the written consent of the Company. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company, its Subsidiaries or their business, other than any such information
that is available to the Agent, any LC Issuer or any Bank on a non-confidential
basis prior to disclosure by the Company; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

12.17 Appointment for Perfection. Each Bank hereby appoints each other Bank as
its agent for the purpose of perfecting Liens, for the benefit of the Agent and
the Secured Parties, in assets which, in accordance with Article 9 of the UCC or
any other applicable law can be perfected only by possession. Should any Bank
(other than the Agent) obtain possession of any such Collateral, such Bank shall
notify the Agent thereof, and, promptly upon the Agent’s request therefor shall
deliver such Collateral to the Agent or otherwise deal with such Collateral in
accordance with the Agent’s instructions.

12.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
the Company acknowledges and agrees that: (i) none of the Arrangers, the LC
Issuers, the Agent or the Banks or their respective Affiliates are subject to
any fiduciary or other implied duties, (ii) none of the Arrangers, the LC
Issuers, the Agent or the Banks or their respective Affiliates are advising the
Company or any of its Affiliates as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction, (iii) the Company has consulted with its
own advisors concerning such matters and is responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and none of the Arrangers, the LC Issuers, the Agent or the Banks or their
respective Affiliates have any responsibility or liability to the Company or any
of its affiliates with respect thereto and (iv) each of the Arrangers, the LC
Issuers, the Agent and the Banks and their respective Affiliates may have
economic interests that conflict with those of the Company, its stockholders
and/or its Affiliates.

 

-57-



--------------------------------------------------------------------------------

ARTICLE XIII

THE AGENT

13.1 Appointment. Barclays Bank PLC is hereby appointed Agent hereunder, and
each of the Banks irrevocably authorizes the Agent to act as the contractual
representative on behalf of such Bank. The Agent agrees to act as such upon the
express conditions contained in this Article XIII. The Agent shall not have a
fiduciary relationship in respect of any Bank by reason of this Agreement nor
shall the have any implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing.

13.2 Powers. The Agent shall have and may exercise such powers hereunder as are
specifically delegated to the Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. The Agent shall be deemed not to
have knowledge of any Default or Event of Default unless and until written
notice thereof is given to the Agent by the Company or a Bank or any implied
duties to the Banks or any obligation to the Banks to take any action hereunder
(whether a Default or Event of Default has occurred and is continuing), except
any action specifically provided by this Agreement to be taken by the Agent.

13.3 General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Banks or any Bank for any action
taken or omitted to be taken by it or them hereunder or in connection herewith
except for its or their own gross negligence or willful misconduct as determined
in a final, non-appealable judgment by a court of competent jurisdiction.

13.4 No Responsibility for Recitals, Etc. The Agent shall not be responsible to
the Banks for any recitals, reports, statements, warranties or representations
herein or in any Credit Document or be bound to ascertain or inquire as to the
performance or observance of any of the terms of this Agreement.

13.5 Action on Instructions of Banks. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Credit Document in accordance with written instructions signed by the Majority
Banks (or all of the Banks if required by Section 10.1), and such instructions
and any action taken or failure to act pursuant thereto shall be binding on all
of the Banks. The Banks hereby acknowledge that the Agent shall be under no duty
to take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement or any other Credit Document unless it shall be
requested in writing to do so by the Majority Banks. The Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Credit Document unless it shall first be indemnified to its satisfaction
by the Banks pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.

13.6 Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder by or through employees, agents and attorneys-in-fact and
shall not be answerable to the Banks, except as to money or securities received
by it or its authorized agents, for the default or misconduct of any such agents
or attorneys-in-fact selected by it with reasonable care. The Agent shall be
entitled to advice of counsel concerning all matters pertaining to the agency
hereby created and its duties hereunder.

 

-58-



--------------------------------------------------------------------------------

13.7 Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any notice, consent, certificate, affidavit, letter, telegram, statement, paper
or document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Agent, which counsel may be employees of the
Agent.

13.8 Agent’s Reimbursement and Indemnification. The Banks agree to reimburse and
indemnify the Agent (in the Agent’s capacity as Agent) ratably in accordance
with their respective Pro Rata Shares (i) for any amounts not reimbursed by the
Company for which the Agent (in the Agent’s capacity as Agent) is entitled to
reimbursement by the Company under the Credit Documents, (ii) for any other
expenses reasonably incurred by the Agent on behalf of the Banks, in connection
with the preparation, execution, delivery, administration and enforcement of the
Credit Documents, and for which the Agent (in the Agent’s capacity as Agent) is
not entitled to reimbursement by the Company under the Credit Documents, and
(iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, reasonable expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent in any way relating to or arising out of this Agreement or any other
document delivered in connection with this Agreement or the transactions
contemplated hereby or the enforcement of any of the terms hereof or of any such
other documents, and for which the Agent is not entitled to reimbursement by the
Company under the Credit Documents; provided that no Bank shall be liable for
any of the foregoing to the extent they arise from the gross negligence or
willful misconduct as determined in a final, non-appealable judgment by a court
of competent jurisdiction of the Agent.

13.9 Rights as a Bank. With respect to its Commitment and any Credit Extension
made by it, the Agent shall have the same rights and powers hereunder as any
Bank and may exercise the same as though it were not the Agent, and the term
“Bank” or “Banks” shall, unless the context otherwise indicates, include
Barclays Bank PLC in its individual capacity. The Agent may accept deposits
from, lend money to, and generally engage in any kind of banking or trust
business with the Company or any Subsidiary as if it were not the Agent.

13.10 Bank Credit Decision. (a) Each Bank acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities. Each Bank further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Agent or any other Bank and based on the financial statements
prepared by the Company and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Bank, and to make, acquire or hold Loans hereunder. Each Bank
also acknowledges that it will, independently and without reliance upon the
Agent or any other Bank and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own credit decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

-59-



--------------------------------------------------------------------------------

(b) Without limiting clause (a) above, each Bank acknowledges and agrees that
neither such Bank nor any of its Affiliates, participants or assignees may rely
on the Agent to carry out such Bank’s or other Person’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 C.F.R. 103.121 (as amended or replaced, the “CIP Regulations”), or any
other applicable law, rule, regulation or order of any governmental authority,
including any program involving any of the following items relating to or in
connection with the Company or any of its Subsidiaries or Affiliates or agents,
the Credit Documents or the transactions contemplated hereby: (i) any identity
verification procedure; (ii) any recordkeeping; (iii) any comparison with a
government list; (iv) any customer notice or (v) any other procedure required
under the CIP Regulations or such other law, rule, regulation or order.

(c) Within ten (10) days after the date of this Agreement and at such other
times as are required under the USA Patriot Act, each Bank and each assignee and
participant that is not incorporated under the laws of the United States of
America or a state thereof (and is not excepted from the certification
requirement contained in Section 313 of the USA Patriot Act and the applicable
regulations because it is both (i) an Affiliate of a depository institution or
foreign bank that maintains a physical presence in the United States or foreign
country and (ii) subject to supervision by a banking authority regulating such
affiliated depository institution or foreign bank) shall deliver to the Agent a
certification, or, if applicable, recertification, certifying that such Bank is
not a “shell” and certifying as to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations.

13.11 Successor Agent. Subject to the appointment and acceptance of a successor
Agent as provided in this paragraph, the Agent may resign at any time by
notifying the Banks, the LC Issuers and the Company. Upon any such resignation,
the Majority Banks shall have the right, in consultation with the Company, to
appoint a successor. If no successor shall have been so appointed by the
Majority Banks and shall have accepted such appointment within thirty (30) days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Banks and the LC Issuers, appoint a successor Agent
which shall be a bank with an office in the United States, or an Affiliate of
any such bank. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Company to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the Agent’s resignation hereunder, the provisions of this
Article and Section 12.8 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

 

-60-



--------------------------------------------------------------------------------

13.12 Agent as Representative. In its capacity, the Agent is a “representative”
of the Secured Parties within the meaning of the term “secured party” as defined
in the New York Uniform Commercial Code. Each Bank authorizes the Agent to enter
into each of the Collateral Documents to which it is a party and to take all
action contemplated by such documents. Each Bank agrees that no Secured Party
(other than the Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Agent for the
benefit of the Secured Parties upon the terms of the Collateral Documents. In
the event that any Collateral is hereafter pledged by any Person as collateral
security for the Obligations, the Agent is hereby authorized, and hereby granted
a power of attorney, to execute and deliver on behalf of the Secured Parties any
Credit Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Agent on behalf of the Secured Parties. The Banks
hereby authorize the Agent, at its option and in its discretion, to release any
Lien granted to or held by the Agent upon any Collateral (i) as described in
Section 10.3; (ii) as permitted by, but only in accordance with, the terms of
the applicable Credit Document; or (iii) if approved, authorized or ratified in
writing by the Majority Banks, unless such release is required to be approved by
all of the Banks hereunder. Upon request by the Agent at any time, the Banks
will confirm in writing the Agent’s authority to release particular types or
items of Collateral pursuant hereto. Upon any sale or transfer of assets
constituting Collateral which is permitted pursuant to the terms of any Credit
Document, or consented to in writing by the Majority Banks or all of the Banks,
as applicable, and upon at least five (5) Business Days’ prior written request
by the Company to the Agent, the Agent shall (and is hereby irrevocably
authorized by the Banks to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Agent for the benefit of the
Secured Parties herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Agent shall not be required to
execute any such document on terms which, in the Agent’s opinion, would expose
the Agent to liability or create any obligation or entail any consequence other
than the release of such Liens without recourse or warranty, and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens upon (or obligations of the Company or any Subsidiary in respect of)
all interests retained by the Company or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.

ARTICLE XIV

NOTICES

14.1 Giving Notice. Except as otherwise permitted by Section 2.13(d) with
respect to borrowing notices, all notices, requests and other communications to
any party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party:
(a) in the case of the Company or the Agent, at its address or facsimile number
set forth on the signature pages hereof, (b) in the case of any Bank, at its
address or facsimile number set forth in its Administrative Questionnaire or
(c) in the case of any party, at such other address or facsimile number as such
party may hereafter specify for such purpose by notice to the Agent and the
Company in accordance with the provisions of this Section 14.1. Each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered (or, in the case of electronic transmission, received) at the
address specified in this Section; provided that notices to the Agent under
Article II shall not be effective until received.

 

-61-



--------------------------------------------------------------------------------

14.2 Change of Address. The Company, the Agent, any LC Issuer and any Bank may
each change the address for service of notice upon it by a notice in writing to
the other parties hereto.

ARTICLE XV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which when
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Except as provided in
Section 11.1, this Agreement shall be effective when it has been executed by the
Company, the Agent, the LC Issuers and the Banks and the Agent has received
counterparts of this Agreement executed by the Company, the LC Issuers, the
Departing Banks and the Banks or written evidence satisfactory to the Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

-62-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Banks, the Departing Banks, the LC Issuers
and the Agent have executed this Agreement as of the date first above written.

 

CMS ENERGY CORPORATION By:   /s/ DV Rao   Name: Venkat Dhenuvakonda Rao   Title:
Vice President and Treasurer Address: One Energy Plaza Jackson, MI 49201
Attention: Beverly S. Burger Facsimile No.: (517) 788-2151 Confirmation (Phone)
No: (517) 788-2541 E-Mail Address: bsburger@cmsenergy.com

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Agent, as an LC

Issuer and as a Bank

By:   /s/ Ann E. Sutton   Name: Ann E. Sutton   Title: Director

Address:  

Name:

  Barclays Bank PLC

Street Address:

  745 Seventh Avenue

City, State, Zip Code:

  New York, NY 10019

Attn:

  May Huang

Phone:

  (212) 526-0787

Fax:

  (212) 526-5115

E-Mail Address:

  may.huang@barclays.com

Notices for Borrowing:

Name:

  Barclays Capital Services LLC

Street Address:

  1301 Ave of the Americas, 9th Floor

City, State, Zip Code:

  New York, NY 10019

Attn:

  Omer Khan

Phone:

  (212) 320-6864

Fax:

  (917) 522-0569

E-Mail Address:

  xraUSLoanOps5@Barclays.com

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an LC

Issuer, as a Co-Syndication Agent and as a Bank

By:   /s/ Nancy R. Barwig   Name: Nancy R. Barwig   Title: Credit Executive

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

UNION BANK, N.A., as an LC Issuer, as a Co-Syndication Agent and as a Bank By:  
/s/ J. Fesenmaier   Name: Jeff Fesenmaier   Title: Director

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Co-Documentation Agent and as a Bank By:  
/s/ Andrew Taylor   Name: Andrew Taylor   Title: Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Co-Documentation Agent and as a Bank By:   /s/
Gregory J. Bosio   Name: Gregory J. Bosio   Title: Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Bank By:   /s/ Thane Rattew   Name: Thane Rattew  
Title: Managing Director

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

BNP PARIBAS, as a Bank By:   /s/ Francis Delaney   Name: Francis J. Delaney  
Title: Managing Director By:   /s/ Roberto Impeduglia   Name: Roberto Impeduglia
  Title: Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Bank By:   /s/ Anita J. Brickell   Name: Anita Brickell  
Title: Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Bank

By:   /s/ M. Tarkington   Name: Marcus M. Tarkington   Title: Director By:   /s/
Michael Getz   Name: Michael Getz   Title: Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Bank By:   /s/ Randall Wolffis   Name: Randall Wolffis  
Title: Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Bank By:   /s/ M. Walton   Name: Mark Walton  
Title: Authorized Signatory

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Bank By:   /s/ Jon R. Hinard   Name: Jon R.
Hinard   Title: Senior Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Bank By:   /s/ Rahul Shah   Name: Rahul D. Shah  
Title: Authorized Signatory

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Bank By:   /s/ James Weinstein   Name:
James Weinstein   Title: Managing Director

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Bank

By:

  /s/ Andrew Johnson   Andrew Johnson   Director

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Bank

By:

  /s/ Nick Schmiesing   Name: Nick Schmiesing   Title: Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a

Bank

By:

  /s/ Sherrie I. Manson   Name: Sherrie I. Manson   Title: Senior Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

COMERICA BANK, as a Bank

By:

  /s/ Chris L. Bauchan   Name: Chris L. Bauchan   Title: Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as a

Bank

By:

  /s/ John M. Eyerman   Name: John M. Eyerman   Title: Vice President

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

The undersigned Departing Bank hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Existing Credit Agreement
or any of the Credit Documents executed in connection therewith and will not be
a party to this Agreement. UBS LOAN FINANCE LLC, as a Departing Bank By   /s/
Lana Gifas   Name: Lana Gifas   Title: Director By   /s/ James Morgan   Name:
James Morgan  

Title: Executive Director

 

Signature Page to

Second Amended and Restated Revolving Credit Agreement

CMS Energy Corporation



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION FROM

SHELLEY J. RUCKMAN, ESQ.

[Attached]

 

A-1



--------------------------------------------------------------------------------

LOGO [g649552image001.jpg]

 

    

  General Offices:    Tel:   (517) 788-0305   One Energy Plaza    Fax:  (517)
788-2543   Jackson, MI 49201    e-Mail: sjruckman@cmsenergy.com      SHELLEY J.
RUCKMAN      Assistant General Counsel

December 20, 2013

To:  The Agent, the LC Issuers and the Banks

which are parties to the Agreement

referred to below

Ladies and Gentlemen:

I am Assistant General Counsel for CMS Energy Corporation, a Michigan
corporation (the “Company”). As counsel for the Company, I, or an attorney or
attorneys under my general supervision, have represented the Company in
connection with its execution and delivery of the Second Amended and Restated
Revolving Credit Agreement among the Company, Barclays Bank PLC, as Agent and as
an LC Issuer, and the Banks named therein, dated as of December 20, 2013 (the
“Agreement”). All capitalized terms used in this opinion shall have the meanings
attributed to them in the Agreement unless otherwise defined herein. The Uniform
Commercial Code, as in effect in the State of Michigan on the date hereof, is
referred to herein as the “UCC.” Terms used herein that are defined in Article 9
of the UCC and not otherwise defined herein have the meanings assigned to such
terms therein.

I, or an attorney or attorneys under my general supervision, have examined the
Company’s Restated Articles of Incorporation, as amended, and bylaws,
resolutions of the Board of Directors of the Company, the Credit Documents and
such other documents and records as I have deemed necessary in order to render
this opinion, including a copy of a financing statement on a UCC-1 Form naming
“CMS Energy Corporation” as debtor and “Barclays Bank PLC, as Administrative
Agent” as secured party (the “Financing Statement”), which Financing Statement
has been filed in the Office of the Secretary of State of the State of Michigan
(the “Michigan Filing Office”).

To the extent it may be relevant to the opinions expressed herein, I have
assumed the Financing Statement remains duly effective and of record in the
Michigan Filing Office and no continuation partial release, asset or amendment
financing statement with respect thereto has been filed.

 

A-2



--------------------------------------------------------------------------------

Based upon the foregoing and subject to the limitations, qualifications and
assumptions set forth herein, it is my opinion that:

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Michigan.

2. The execution and delivery of the Credit Documents by the Company and the
performance by the Company of the Obligations have been duly authorized by all
necessary corporate action and proceedings on the part of the Company and will
not:

(a) contravene the Company’s Restated Articles of Incorporation, as amended, or
bylaws;

(b) contravene any law or any contractual restriction imposed by any indenture
or any other agreement or instrument evidencing or governing indebtedness for
borrowed money of the Company; or

(c) result in or require the creation or imposition of any Lien other than the
security interests created by the Pledge Agreement (except as otherwise
contemplated by the terms of the Credit Agreement).

3. The Credit Documents have been duly executed and delivered by the Company.

4. To the best of my knowledge, there is no pending or threatened action or
proceeding against the Company or any of its Consolidated Subsidiaries before
any court, governmental agency or arbitrator (except (i) to the extent described
in the Company’s annual report on Form 10-K for the year ended December 31, 2012
and quarterly reports on Form 10-Q for the quarters ended March 31,
2013, June 30, 2013 and September 30, 2013, each as filed with the SEC, and
(ii) such other similar actions, suits and proceedings predicated on the
occurrence of the same events giving rise to any actions, suits and proceedings
described in the reports filed with the SEC set forth in clause (i) of this
paragraph 4) which might reasonably be expected to materially adversely affect
the financial condition or results of operations of the Company and its
Consolidated Subsidiaries, taken as a whole, or that would materially adversely
affect the Company’s ability to perform its obligations under any Credit
Document. To the best of my knowledge, there is no litigation challenging the
validity or the enforceability of any of the Credit Documents.

5. No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Company of any Credit Document that
has not been made or obtained and is in full force and effect except, as
applicable, (i) to perfect security interests thereunder, and (ii) pursuant to
securities and other laws that may be applicable to the disposition of any
Collateral subject thereto;

6. The Company is not an “investment company” or a company “controlled” by an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

A-3



--------------------------------------------------------------------------------

7. In a properly presented case, a Michigan court or a federal court applying
Michigan choice of law rules should give effect to the choice of law provisions
of the Agreement and should hold that the Agreement is to be governed by the
laws of the State of New York rather than the laws of the State of Michigan,
except in the case of those provisions set forth in the Agreement the
enforcement of which would contravene a fundamental policy of the State of
Michigan. In the course of our review of the Agreement, nothing has come to my
attention to indicate that any of such provisions would do so. Notwithstanding
the foregoing, even if a Michigan court or a federal court holds that the
Agreement is to be governed by the laws of the State of Michigan, the Agreement
constitutes a legal, valid and binding obligation of the Company, enforceable
under Michigan law (including usury provisions) against the Company in
accordance with its terms, subject to (a) the effect of applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (b) the application of general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).

8. The shares and other equity interests listed on Exhibit “A” to the Pledge
Agreement or on Schedule I to the applicable supplement thereto (collectively,
the “Pledged Interests”) are owned of record and, to my knowledge, beneficially,
by the Company. The Pledged Interests have been duly authorized and validly
issued and are fully paid and non-assessable.

9. The Financing Statement is in appropriate form and has been duly filed in the
Michigan Filing Office, and the Agent has perfected security interests in the
portion of the Collateral described in the Financing Statement to the extent
that security interests in such Collateral may be perfected by filing financing
statements in the State of Michigan under Article 9 of the UCC.

The opinions set forth above are subject to the following qualifications:

(A) I am a member of the bar of the State of Michigan, and as such, have made no
investigation of, and give no opinion on, the laws of any state or country other
than those of the State of Michigan, and, to the extent pertinent, of the United
States of America.

(B) In rendering the opinions expressed above, I express no opinion as to the
applicability or effect of Section 548 of the United States Bankruptcy Code (the
“Bankruptcy Code”) or any fraudulent transfer or comparable provision of state
law on the Credit Documents or any transactions contemplated thereby.

(C) In rendering the opinions expressed above, I express no opinion as to the
applicability or effect of Section 547 of the Bankruptcy Code or any comparable
provision of state law on the Credit Documents or any transaction contemplated
thereby.

(D) I express no opinion with respect to (i) the laws, rules, regulations,
ordinances, administrative decisions or orders of any county, town or
municipality or governmental subdivision or agency thereof, (ii) state
securities or blue sky laws or (iii) any state tax laws.

 

A-4



--------------------------------------------------------------------------------

(E) The opinions set forth in paragraph 9 above are subject to each of the
qualifications, limitations, exceptions and exclusions set forth in Article 9 of
the UCC (including but not limited to (i) limitations on the continued
perfection of security interests in proceeds under Section 9-315 of the UCC, and
(ii) the rights of certain buyers or holders of property constituting Collateral
to take such property free of any security interest in favor of the Agent as
provided in Section 9-331 of the UCC).

(F) I have not made any examination of, and express no opinion with respect to
(and to the extent relevant have assumed the accuracy and sufficiency of),
(i) except as expressly set forth in paragraphs 2(c) and 9 above, the existence,
creation, validity, attachment or perfection of any lien on the Collateral, and
(ii) the priority of any lien on the Collateral thereon. I call to your
attention the fact that Section 552 of the Bankruptcy Code limits the extent to
which property acquired by a debtor after the commencement of a case under the
Bankruptcy Code may be subject to a security interest arising from a security
agreement entered into by such debtor before the commencement of such case.

(G) I express no opinion as to any security interest or the perfection thereof
of any Collateral excluded from, or not governed by, Article 9 of the UCC. I
call your attention to the following:

(i) under Section 547 of the Bankruptcy Code, a security interest that is deemed
transferred within the relevant period set forth in Section 547(b)(4) of the
Bankruptcy Code may be avoidable under certain circumstances;

(ii) under Section 8-303 of the UCC, a “protected purchaser” (as defined in such
Section 8-303) of a security, or of an interest therein, may acquire its
interest in such security free of any adverse claim thereto;

(iii) I express no opinion herein as to whether the Agent, any Bank or any other
Person may be a “holder in due course” (as defined in the UCC) of any applicable
negotiable instrument, or a holder to whom any applicable negotiable document of
title has been duly negotiated; and

(iv) a purchaser may obtain priority over or take free of a perfected security
interest under Section 440.9516(4) of the UCC; and a security interest perfected
by filing may be junior to a security interest that was perfected by an earlier
effective filing mis-indexed by the applicable UCC filing officer.

This opinion may be relied upon, and is solely for the benefit of, the Agent,
the LC Issuers and the Banks and their participants and assignees under the
Agreement, and is not to be otherwise used, circulated, quoted, referred to or
relied upon for any purpose without my express written permission, except that a
copy of this opinion may be provided to any regulatory agency or governmental
authority having jurisdiction over the Agent, any LC Issuer or any Bank.

Sincerely,

Shelley J. Ruckman

Assistant General Counsel

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

I,                         ,                          of CMS Energy Corporation,
a Michigan corporation (the “Company”), DO HEREBY CERTIFY in connection with the
Second Amended and Restated Revolving Credit Agreement, dated as of December 20,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as so
defined), among the Company, various financial institutions and Barclays Bank
PLC, as Agent and an LC Issuer, that:

Article VIII of the Credit Agreement provides that the Company shall: “At all
times, maintain a ratio of Total Consolidated Debt to Total Consolidated EBITDA
of not greater than 6.0 to 1.0.”

The following calculations are made in accordance with the definitions of Total
Consolidated Debt and Total Consolidated EBITDA in the Credit Agreement and are
correct and accurate as of                         ,         :

 

A. Total Consolidated Debt

 

  (a)    Indebtedness for borrowed money      $                   

plus

  (b)    Indebtedness for deferred purchase price of property/services     
(+) $             

plus

  (c)    Liabilities for accumulated funding deficiencies (prior to the
effectiveness of the applicable provisions of the Pension Protection Act of 2006
with respect to a Plan) and liabilities for failure to make a payment required
to satisfy the minimum funding standard within the meaning of Section 412 of the
Code or Section 302 of ERISA (on and after the effectiveness of the applicable
provisions of the Pension Protection Act of 2006 with respect to a Plan).     
(+) $             

plus

  (d)    Liabilities in connection with withdrawal liability under ERISA to any
Multiemployer Plan      (+) $             

plus

  (e)    Obligations under acceptance facilities      (+) $             

plus

  (f)    Obligations under Capital Leases      (+) $             

plus

  (g)    Obligations under interest rate swap, “cap”, “collar” or other hedging
agreement      (+) $             

plus

  (h)    Off-Balance Sheet Liabilities      (+) $             

plus

  (i)    the Consumers Preferred Equity      (+) $             

 

B-1



--------------------------------------------------------------------------------

plus   (j)    non-contingent obligations in respect of letters of credit and
bankers’ acceptances      (+) $              plus   (k)    Guaranties,
endorsements and other contingent obligations      (+) $              plus   (l)
   elimination of reduction in Debt due to any election under Section 25 of
Accounting Standards Codification Subtopic 825-10 to “fair value” any Debt or
other liabilities of the Company or any Subsidiary      (+) $              plus
  (m)    elimination of reduction in Debt due to application of Accounting
Standards Codification Subtopic 470-20      (+) $              minus   (n)   
Principal amount of any Securitized Bonds      (-) $              minus   (o)   
Junior Subordinated Debt of the Company owned by any Hybrid Equity Securities
Subsidiary or Hybrid Preferred Securities Subsidiary      (-) $             
minus   (p)    Agreed upon percentage of Net Proceeds from issuance of hybrid
debt/equity securities (other than Junior Subordinated Debt, Hybrid Equity
Securities and Hybrid Preferred Securities)      (-) $              minus   (q)
   Liabilities on the Company’s balance sheet resulting from the disposition of
the Palisades Nuclear Plant      (-) $              minus   (r)    Mandatorily
Convertible Securities      (-) $              minus   (s)    Project Finance
Debt of the Company or any Consolidated Subsidiary      (-) $              minus
  (t)    Debt of Affiliates of the Company of the type described in clause (vii)
of the definition of “Total Consolidated Debt”      (-) $              minus  
(u)    Debt of the Company and its Affiliates that is re-categorized as such
from certain lease obligations pursuant to Section 15 of Accounting Standards
Codification Subtopic 840-10      (-) $                   Total     
$                    B.  

Total Consolidated EBITDA:

    

(a)

   Pretax Operating Income      $                    plus  

(b)

   depreciation, depletion and amortization      (+) $             

 

B-2



--------------------------------------------------------------------------------

plus

  (c)    non-cash write-offs and write-downs, including, without limitation,
write-offs or write-downs related to the sale of assets, impairment of assets
and loss on contracts      (+) $             

plus

  (d)    non-cash gains or losses on mark-to-market valuation of contracts     
(+) $             

minus

  (e)    operating income attributable to that portion of the revenues of
Consumers Energy Company dedicated to the repayment of the Securitized Bonds   
  (-) $                   Total      $                   

C.

    

Leverage Ratio

(total of A divided by total of B)

                  to 1.00   

IN WITNESS WHEREOF, I have signed this Certificate this          day of
                ,         .

 

 

 

Name: Title:

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Revolving Credit
Agreement identified below (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations in its capacity as a Bank under the Credit Agreement and any
other documents or instruments delivered pursuant thereto that represents the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including any letters of credit and guaranties included in such
facilities and, to the extent permitted to be assigned under applicable law, all
claims (including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity), suits, causes of action and
any other right of the Assignor against any Person whether known or unknown
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed
thereby) (the “Assigned Interest”). Such sale and assignment is without recourse
to the Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:                                          
                                    2.    Assignee:
                                                                             
[and is an Affiliate of Assignor] 3.    Borrower:    CMS Energy Corporation 4.
   Agent:    Barclays Bank PLC, as the Agent under the Credit Agreement. 5.   
Credit Agreement:   

Second Amended and Restated Revolving Credit Agreement, dated as of December 20,
2013, among CMS Energy Corporation, the Banks party thereto, and Barclays Bank
PLC, as Agent and an LC Issuer.

6.    Assigned Interest:   

 

C-1



--------------------------------------------------------------------------------

Facility Assigned

     Aggregate
Amount of
Commitment/Outstanding
Credit
Exposure for
all Banks1      Amount of
Commitment/Outstanding
Credit
Exposure
Assigned1      Percentage
Assigned of
Commitment/Outstanding
Credit
Exposure2  

                        

     $      $                         % 

                        

     $      $                         % 

                        

     $      $                         % 

 

7. Trade Date:                                          
                                                                3

Effective Date:                      , 20     [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]

 

1.  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

2. Set forth, to at least 9 decimals, as a percentage of the
Commitment/Outstanding Credit Exposure of all Banks thereunder.

3. Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

 

C-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Name:   Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:       Name:   Title:

 

[Consented to and]4 Accepted: BARCLAYS BANK PLC, as Agent By:       Name:  
Title:

 

[Consented to:]5 [NAME OF RELEVANT PARTY] By:       Name:   Title:

 

4. To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

5. To be added only if the consent of the Company and/or other parties (e.g.,
the LC Issuers) is required by the terms of the Credit Agreement.

 

C-3



--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document, (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document, (v) inspecting any of
the property, books or records of the Company, or any guarantor, or (vi) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Credit Extensions or the Credit Documents.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Bank thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Bank thereunder, (iii) agrees that its payment instructions and
notice instructions are as set forth in Schedule 1 to this Assignment and
Assumption, (iv) confirms that none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Credit Documents will not be “plan assets” under ERISA, (v) agrees
to indemnify and hold the Assignor harmless against all losses, costs and
expenses (including reasonable attorneys’ fees) and liabilities incurred by the
Assignor in connection with or arising in any manner from the Assignee’s
non-performance of the obligations assumed under this Assignment and Assumption,
(vi) it has received a copy of the Credit Agreement, together with copies of
financial statements and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Bank, and (vii) attached as Schedule 2 to this
Assignment and Assumption is any documentation required to be delivered by the
Assignee with respect to its tax status pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; (b) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Documents as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
and (c) agrees that (i) it will, independently and without reliance

 

Annex 1



--------------------------------------------------------------------------------

on the Agent, the Assignor or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Bank.

2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, Reimbursement Obligations, fees and
other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Annex 1



--------------------------------------------------------------------------------

SCHEDULE 1

TO

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION AGREEMENT

Administrative Questionnaire

On File with Agent



--------------------------------------------------------------------------------

SCHEDULE 2

TO

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION AGREEMENT

US and Non-US Tax Information Reporting Requirements



--------------------------------------------------------------------------------

EXHIBIT D

TERMS OF SUBORDINATION

[JUNIOR SUBORDINATED DEBT]

ARTICLE             

SUBORDINATION

Section __.1. Applicability of Article; Securities Subordinated to Senior
Indebtedness.

(a) This Article              shall apply only to the Securities of any series
which, pursuant to Section             , are expressly made subject to this
Article. Such Securities are referred to in this Article              as
“Subordinated Securities.”

(b) The Issuer covenants and agrees, and each Holder of Subordinated Securities
by his acceptance thereof likewise covenants and agrees, that the indebtedness
represented by the Subordinated Securities and the payment of the principal and
interest, if any, on the Subordinated Securities is subordinated and subject in
right, to the extent and in the manner provided in this Article, to the prior
payment in full of all Senior Indebtedness.

“Senior Indebtedness” means the principal of and premium, if any, and interest
on the following, whether outstanding on the date hereof or thereafter incurred,
created or assumed: (i) indebtedness of the Issuer for money borrowed by the
Issuer (including purchase money obligations) or evidenced by debentures (other
than the Subordinated Securities), notes, bankers’ acceptances or other
corporate debt securities, or similar instruments issued by the Issuer; (ii) all
capital lease obligations of the Issuer; (iii) all obligations of the Issuer
issued or assumed as the deferred purchase price of property, all conditional
sale obligations of the Issuer and all obligations of the Issuer under any title
retention agreement (but excluding trade accounts payable arising in the
ordinary course of business); (iv) obligations with respect to letters of
credit; (v) all indebtedness of others of the type referred to in the preceding
clauses (i) through (iv) assumed by or guaranteed in any manner by the Issuer or
in effect guaranteed by the Issuer; (vi) all obligations of the type referred to
in clauses (i) through (v) above of other persons secured by any lien on any
property or asset of the Issuer (whether or not such obligation is assumed by
the Issuer), except for (1) any such indebtedness that is by its terms
subordinated to or pari passu with the Subordinated Securities, as the case may
be, including all other debt securities and guaranties in respect of those debt
securities, issued to any other trusts, partnerships or other entities
affiliated with the Issuer which act as a financing vehicle of the Issuer in
connection with the issuance of preferred securities by such entity or other
securities which rank pari passu with, or junior to, the Preferred Securities,
and (2) any indebtedness between or among the Issuer and its affiliates; and/or
(vii) renewals, extensions or refundings of any of the indebtedness referred to
in the preceding clauses unless, in the case of any particular indebtedness,
renewal, extension or refunding, under the express provisions of the instrument
creating or evidencing the same or the assumption or guarantee of the same, or
pursuant to which the same is outstanding, such indebtedness or such renewal,
extension or refunding thereof is not superior in right of payment to the
Subordinated Securities.

 

D-1



--------------------------------------------------------------------------------

This Article shall constitute a continuing obligation to all Persons who, in
reliance upon such provisions become holders of, or continue to hold, Senior
Indebtedness, and such provisions are made for the benefit of the holders of
Senior Indebtedness, and such holders are made obligees hereunder and they
and/or each of them may enforce such provisions.

Section     .2. Issuer Not to Make Payments with Respect to Subordinated
Securities in Certain Circumstances.

(a) Upon the maturity of any Senior Indebtedness by lapse of time, acceleration
or otherwise, all principal thereof and premium and interest thereon shall first
be paid in full, or such payment duly provided for in cash in a manner
satisfactory to the holders of such Senior Indebtedness, before any payment is
made on account of the principal of, or interest on, Subordinated Securities or
to acquire any Subordinated Securities or on account of any sinking fund
provisions of any Subordinated Securities (except payments made in capital stock
of the Issuer or in warrants, rights or options to purchase or acquire capital
stock of the Issuer, sinking fund payments made in Subordinated Securities
acquired by the Issuer before the maturity of such Senior Indebtedness, and
payments made through the exchange of other debt obligations of the Issuer for
such Subordinated Securities in accordance with the terms of such Subordinated
Securities, provided that such debt obligations are subordinated to Senior
Indebtedness at least to the extent that the Subordinated Securities for which
they are exchanged are so subordinated pursuant to this Article             ).

(b) Upon the happening and during the continuation of any default in payment of
the principal of, or interest on, any Senior Indebtedness when the same becomes
due and payable or in the event any judicial proceeding shall be pending with
respect to any such default, then, unless and until such default shall have been
cured or waived or shall have ceased to exist, no payment shall be made by the
Issuer with respect to the principal of, or interest on, Subordinated Securities
or to acquire any Subordinated Securities or on account of any sinking fund
provisions of Subordinated Securities (except payments made in capital stock of
the Issuer or in warrants, rights, or options to purchase or acquire capital
stock of the Issuer, sinking fund payments made in Subordinated Securities
acquired by the Issuer before such default and notice thereof, and payments made
through the exchange of other debt obligations of the Issuer for such
Subordinated Securities in accordance with the terms of such Subordinated
Securities, provided that such debt obligations are subordinated to Senior
Indebtedness at least to the extent that the Subordinated Securities for which
they are exchanged are so subordinated pursuant to this Article             ).

(c) In the event that, notwithstanding the provisions of this Section
        .2, the Issuer shall make any payment to the Trustee on account of the
principal of or interest on Subordinated Securities, or on account of any
sinking fund provisions of such Subordinated Securities, after the maturity of
any Senior Indebtedness as described in Section         .2(a) above or after the
happening of a default in payment of the principal of or interest on any Senior
Indebtedness as described in Section         .2(b) above, then, unless and until
all Senior Indebtedness which shall have matured, and all premium and interest
thereon, shall have been paid in full (or the declaration of acceleration
thereof shall have been rescinded or annulled), or such default shall have been
cured or waived or shall have ceased to exist, such payment (subject to the
provisions of Sections         .6 and         .7) shall be held by the Trustee,
in trust for the benefit of, and shall be

 

D-2



--------------------------------------------------------------------------------

paid forthwith over and delivered to, the holders of such Senior Indebtedness
(pro rata as to each of such holders on the basis of the respective amounts of
Senior Indebtedness held by them) or their representative or the trustee under
the indenture or other agreement (if any) pursuant to which such Senior
Indebtedness may have been issued, as their respective interests may appear, for
application to the payment of all such Senior Indebtedness remaining unpaid to
the extent necessary to pay the same in full in accordance with its terms, after
giving effect to any concurrent payment or distribution to or for the holders of
Senior Indebtedness. The Issuer shall give prompt written notice to the Trustee
of any default in the payment of principal of or interest on any Senior
Indebtedness.

Section     .3. Subordinated Securities Subordinated to Prior Payment of All
Senior Indebtedness on Dissolution, Liquidation or Reorganization of Issuer.
Upon any distribution of assets of the Issuer in any dissolution, winding up,
liquidation or reorganization of the Issuer (whether voluntary or involuntary,
in bankruptcy, insolvency or receivership proceedings or upon an assignment for
the benefit of creditors or otherwise):

(a) the holders of all Senior Indebtedness shall first be entitled to receive
payments in full of the principal thereof and premium and interest due thereon,
or provision shall be made for such payment, before the Holders of Subordinated
Securities are entitled to receive any payment on account of the principal of or
interest on such Subordinated Securities;

(b) any payment or distribution of assets of the Issuer of any kind or
character, whether in cash, property or securities (other than securities of the
Issuer as reorganized or readjusted or securities of the Issuer or any other
corporation provided for by a plan of reorganization or readjustment the payment
of which is subordinate, at least to the extent provided in this Article
         with respect to Subordinated Securities, to the payment in full without
diminution or modification by such plan of all Senior Indebtedness), to which
the Holders of Subordinated Securities or the Trustee on behalf of the Holders
of Subordinated Securities would be entitled except for the provisions of this
Article          shall be paid or delivered by the liquidating trustee or agent
or other person making such payment or distribution directly to the holders of
Senior Indebtedness or their representative, or to the trustee under any
indenture under which Senior Indebtedness may have been issued (pro rata as to
each such holder, representative or trustee on the basis of the respective
amounts of unpaid Senior Indebtedness held or represented by each), to the
extent necessary to make payment in full of all Senior Indebtedness remaining
unpaid, after giving effect to any concurrent payment or distribution or
provision thereof to the holders of such Senior Indebtedness; and

(c) in the event that notwithstanding the foregoing provisions of this Section
        .3, any payment or distribution of assets of the Issuer of any kind or
character, whether in cash, property or securities (other than securities of the
Issuer as reorganized or readjusted or securities of the Issuer or any other
corporation provided for by a plan of reorganization or readjustment the payment
of which is subordinate, at least to the extent provided in this Article
         with respect to Subordinated Securities, to the payment in full without
diminution or modification by such plan of all Senior Indebtedness), shall be
received by the Trustee or the Holders of the Subordinated Securities on account
of principal of or interest on the Subordinated Securities before all Senior
Indebtedness is paid in full, or effective provision made for its payment, such
payment or distribution (subject to the provisions of Section          .6 and
        .7) shall be received

 

D-3



--------------------------------------------------------------------------------

and held in trust for and shall be paid over to the holders of the Senior
Indebtedness remaining unpaid or unprovided for or their representative, or to
the trustee under any indenture under which such Senior Indebtedness may have
been issued (pro rata as provided in clause (b) above), for application to the
payment of such Senior Indebtedness until all such Senior Indebtedness shall
have been paid in full, after giving effect to any concurrent payment or
distribution or provision therefor to the holders of such Senior Indebtedness.

The Issuer shall give prompt written notice to the Trustee of any dissolution,
winding up, liquidation or reorganization of the Issuer.

The consolidation of the Issuer with, or the merger of the Issuer into, another
corporation or the liquidation or dissolution of the Issuer following the
conveyance or transfer of its property as an entirety, or substantially as an
entirety, to another corporation upon the terms and conditions provided for in
Article              hereof shall not be deemed a dissolution, winding up,
liquidation or reorganization for the purposes of this Section              .3
if such other corporation shall, as a part of such consolidation, merger,
conveyance or transfer, comply with the conditions stated such in Article
            .

Section     .4. Holders of Subordinated Securities to be Subrogated to Right of
Holders of Senior Indebtedness. Subject to the payment in full of all Senior
Indebtedness, the Holders of Subordinated Securities shall be subrogated to the
rights of the holders of Senior Indebtedness to receive payments or
distributions of assets of the Issuer applicable to the Senior Indebtedness
until all amounts owing on Subordinated Securities shall be paid in full, and
for the purposes of such subrogation no payments or distributions to the holders
of the Senior Indebtedness by or on behalf of the Issuer or by or on behalf of
the Holders of Subordinated Securities by virtue of this Article             
which otherwise would have been made to the Holders of Subordinated Securities
shall, as between the Issuer, its creditors other than holders of Senior
Indebtedness and the Holders of Subordinated Securities, be deemed to be payment
by the Issuer to or on account of the Senior Indebtedness, it being understood
that the provisions of this Article              are and are intended solely for
the purpose of defining the relative rights of the Holders of the Subordinated
Securities, on the one hand, and the holders of the Senior Indebtedness, on the
other hand.

Section     .5. Obligation of the Issuer Unconditional. Nothing contained in
this Article              or elsewhere in this Indenture or in any Subordinated
Security is intended to or shall impair, as among the Issuer, its creditors
other than holders of Senior Indebtedness and the Holders of Subordinated
Securities, the obligation of the Issuer, which is absolute and unconditional,
to pay to the Holders of Subordinated Securities the principal of, and interest
on, Subordinated Securities as and when the same shall become due and payable in
accordance with their terms, or is intended to or shall affect the relative
rights of the Holders of Subordinated Securities and creditors of the Issuer
other than the holders of the Senior Indebtedness, nor shall anything herein or
therein prevent the Trustee or the Holder of any Subordinated Security from
exercising all remedies otherwise permitted by applicable law upon default under
this Indenture, subject to the rights, if any, under this Article             
of the holders of Senior Indebtedness in respect of cash, property or securities
of the Issuer received upon the exercise of any such remedy. Upon any payment or
distribution of assets of the Issuer referred to in this Article             ,
the Trustee and Holders of Subordinated Securities shall be entitled to rely
upon any order or decree made by any court of competent jurisdiction in which
such dissolution, winding up,

 

D-4



--------------------------------------------------------------------------------

liquidation or reorganization proceedings are pending, or, subject to the
provisions of Section          and         , a certificate of the receiver,
trustee in bankruptcy, liquidating trustee or agent or other Person making such
payment or distribution to the Trustee or the Holders of Subordinated
Securities, for the purposes of ascertaining the Persons entitled to participate
in such distribution, the holders of the Senior Indebtedness and other
indebtedness of the Issuer, the amount thereof or payable thereon, the amount or
amounts paid or distributed thereon and all other facts pertinent thereto or to
this Article             .

Nothing contained in this Article              or elsewhere in this Indenture or
in any Subordinated Security is intended to or shall affect the obligation of
the Issuer to make, or prevent the Issuer from making, at any time except during
the pendency of any dissolution, winding up, liquidation or reorganization
proceeding, and, except as provided in subsections (a) and (b) of Section
            .2, payments at any time of the principal of, or interest on,
Subordinated Securities.

Section     .6. Trustee Entitled to Assume Payments Not Prohibited in Absence of
Notice. The Issuer shall give prompt written notice to the Trustee of any fact
known to the Issuer which would prohibit the making of any payment or
distribution to or by the Trustee in respect of the Subordinated Securities.
Notwithstanding the provisions of this Article              or any provision of
this Indenture, the Trustee shall not at any time be charged with knowledge of
the existence of any facts which would prohibit the making of any payment or
distribution to or by the Trustee, unless at least two Business Days prior to
the making of any such payment, the Trustee shall have received written notice
thereof from the Issuer or from one or more holders of Senior Indebtedness or
from any representative thereof or from any trustee therefor, together with
proof satisfactory to the Trustee of such holding of Senior Indebtedness or of
the authority of such representative or trustee; and, prior to the receipt of
any such written notice, the Trustee, subject to the provisions of Sections
         and         , shall be entitled to assume conclusively that no such
facts exist. The Trustee shall be entitled to rely on the delivery to it of a
written notice by a Person representing himself to be a holder of Senior
Indebtedness (or a representative or trustee on behalf of the holder) to
establish that such notice has been given by a holder of Senior Indebtedness (or
a representative of or trustee on behalf of any such holder). In the event that
the Trustee determines, in good faith, that further evidence is required with
respect to the right of any Person as a holder of Senior Indebtedness to
participate in any payments or distribution pursuant of this Article         ,
the Trustee may request such Person to furnish evidence to the reasonable
satisfaction of the Trustee as to the amount of Senior Indebtedness held by such
Person, as to the extent to which such Person is entitled to participate in such
payment or distribution, and as to other facts pertinent to the rights of such
Person under this Article         , and if such evidence is not furnished, the
Trustee may defer any payment to such Person pending judicial determination as
to the right of such Person to receive such payment. The Trustee, however, shall
not be deemed to owe any fiduciary duty to the holders of Senior Indebtedness
and nothing in this Article              shall apply to claims of, or payments
to, the Trustee under or pursuant to Section         .

Section     .7. Application by Trustee of Monies or Government Obligations
Deposited with It. Money or Government Obligations deposited in trust with the
Trustee pursuant to and in accordance with Section              shall be for the
sole benefit of Securityholders and, to the extent allocated for the payment of
Subordinated Securities, shall not be subject to the subordination

 

D-5



--------------------------------------------------------------------------------

provisions of this Article         , if the same are deposited in trust prior to
the happening of any event specified in Section         .2. Otherwise, any
deposit of monies or Government Obligations by the Issuer with the Trustee or
any paying agent (whether or not in trust) for the payment of the principal of,
or interest on, any Subordinated Securities shall be subject to the provisions
of Section         .1,         .2 and         .3 except that, if prior to the
date on which by the terms of this Indenture any such monies may become payable
for any purposes (including, without limitation, the payment of the principal
of, or the interest, if any, on any Subordinated Security) the Trustee shall not
have received with respect to such monies the notice provided for in Section
        .6, then the Trustee or the paying agent shall have full power and
authority to receive such monies and Government Obligations and to apply the
same to the purpose for which they were received, and shall not be affected by
any notice to the contrary which may be received by it on or after such date.
This Section         .7 shall be construed solely for the benefit of the Trustee
and paying agent and, as to the first sentence hereof, the Securityholders, and
shall not otherwise effect the rights of holders of Senior Indebtedness.

Section     .8. Subordination Rights Not Impaired by Acts or Omissions of Issuer
or Holders of Senior Indebtedness. No rights of any present or future holders of
any Senior Indebtedness to enforce subordination as provided herein shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of the Issuer or by any act or failure to act, in good faith, by any such
holders or by any noncompliance by the Issuer with the terms of this Indenture,
regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness of the Issuer may, at any time and from time to
time, without the consent of or notice to the Trustee or the Holders of the
Subordinated Securities, without incurring responsibility to the Holders of the
Subordinated Securities and without impairing or releasing the subordination
provided in this Article          or the obligations hereunder of the Holders of
the Subordinated Securities to the holders of such Senior Indebtedness, do any
one or more of the following: (i) change the manner, place or terms of payment
or extend the time of payment of, or renew or alter, such Senior Indebtedness,
or otherwise amend or supplement in any manner such Senior Indebtedness or any
instrument evidencing the same or any agreement under which such Senior
Indebtedness is outstanding; (ii) sell, exchange, release or otherwise deal with
any property pledged, mortgaged or otherwise securing such Senior Indebtedness;
(iii) release any Person liable in any manner for the collection for such Senior
Indebtedness; and (iv) exercise or refrain from exercising any rights against
the Issuer, as the case may be, and any other Person.

Section     .9. Securityholders Authorize Trustee to Effectuate Subordination of
Securities. Each Holder of Subordinated Securities by his acceptance thereof
authorizes and expressly directs the Trustee on his behalf to take such action
as may be necessary or appropriate to effectuate the subordination provided in
this Article              and appoints the Trustee his attorney-in-fact for such
purpose, including in the event of any dissolution, winding up, liquidation or
reorganization of the Issuer (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise) the
immediate filing of a claim for the unpaid balance of his Subordinated
Securities in the form required in said proceedings and causing said claim to be
approved. If the Trustee does not file a proper claim or proof of debt in the
form required in such proceeding prior to 30 days before the expiration of the
time to file such claim or claims, then the holders of Senior Indebtedness have
the right to file and are hereby authorized to file an appropriate claim for and
on behalf of the Holders of said Subordinated Securities.

 

D-6



--------------------------------------------------------------------------------

Section     .10. Right of Trustee to Hold Senior Indebtedness. The Trustee in
its individual capacity shall be entitled to all of the rights set forth in this
Article              in respect of any Senior Indebtedness at any time held by
it to the same extent as any other holder of Senior Indebtedness, and nothing in
this Indenture shall be construed to deprive the Trustee of any of its rights as
such holder.

With respect to the holders of Senior Indebtedness of the Issuer, the Trustee
undertakes to perform or to observe only such of its covenants and obligations
as are specifically set forth in this Article             , and no implied
covenants or obligations with respect to the holders of such Senior Indebtedness
shall be read into this Indenture against the Trustee. The Trustee shall not be
deemed to owe any fiduciary duty to the holders of such Senior Indebtedness and,
subject to the provisions of Sections             .2 and             .3, the
Trustee shall not be liable to any holder of such Senior Indebtedness if it
shall pay over or deliver to Holders of Subordinated Securities, the Issuer or
any other Person money or assets to which any holder of such Senior Indebtedness
shall be entitled by virtue of this Article              or otherwise.

Section     .11. Article              Not to Prevent Events of Defaults. The
failure to make a payment on account of principal or interest by reason of any
provision in this Article              shall not be construed as preventing the
occurrence of an Event of Default under Section             .

 

D-7



--------------------------------------------------------------------------------

EXHIBIT E

INTENTIONALLY OMITTED

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF INCREASING BANK SUPPLEMENT

INCREASING BANK SUPPLEMENT, dated             , 20         (this “Supplement”),
by and among each of the signatories hereto, to the Second Amended and Restated
Revolving Credit Agreement, dated as of December 20, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CMS Energy Corporation, a Michigan corporation (the “Company”), the Banks
party thereto and Barclays Bank PLC, as administrative agent (in such capacity,
the “Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Banks to increase the amount of its Commitment;

WHEREAS, the Company has given notice to the Agent of its intention to increase
the Aggregate Commitment pursuant to such Section 2.16; and

WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the undersigned
Increasing Bank now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Company and the Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Bank agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[            ], thereby making the aggregate amount of
its total Commitments equal to $[            ].

2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING BANK] By:       Name:   Title:

Accepted and agreed to as of the date first written above:

 

CMS ENERGY CORPORATION By:     Name: Title:

 

F-2



--------------------------------------------------------------------------------

Acknowledged as of the date first written above:

 

BARCLAYS BANK PLC

as Agent and as an LC Issuer

By:     Name: Title:

JPMORGAN CHASE BANK, N.A.

as an LC Issuer

By:     Name: Title:

UNION BANK, N.A.

as an LC Issuer

By:     Name: Title:

[[OTHER LC ISSUER],

as an LC Issuer

By:     Name: Title:]

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF AUGMENTING BANK SUPPLEMENT

AUGMENTING BANK SUPPLEMENT, dated             , 20         (this “Supplement”),
by and among each of the signatories hereto, to the Second Amended and Restated
Revolving Credit Agreement, dated as of December 20, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CMS Energy Corporation, a Michigan corporation (the “Company”), the Banks
party thereto and Barclays Bank PLC, as administrative agent (in such capacity,
the “Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.16 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Company, the Agent and each LC Issuer,
by executing and delivering to the Company and the Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and

WHEREAS, the undersigned Augmenting Bank was not an original party to the Credit
Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Bank agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Bank for all purposes of the Credit Agreement to the same extent as if
originally a party thereto, with a Commitment of $[            ].

2. The undersigned Augmenting Bank (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.7 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Agent or any other Bank and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other instrument
or document furnished pursuant hereto or thereto; (d) appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
and discretion under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Bank.

 

G-1



--------------------------------------------------------------------------------

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[            ]

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING BANK] By:       Name:   Title:

Accepted and agreed to as of the date first written above:

CMS ENERGY CORPORATION By:     Name: Title:

 

G-3



--------------------------------------------------------------------------------

Acknowledged as of the date first written above:

 

BARCLAYS BANK PLC

as Agent and as an LC Issuer

By:     Name: Title:

JPMORGAN CHASE BANK, N.A.

as an LC Issuer

By:     Name: Title:

UNION BANK, N.A.

as an LC Issuer

By:     Name: Title:

[[OTHER LC ISSUER],

as an LC Issuer

By:     Name: Title:]

 

G-4



--------------------------------------------------------------------------------

SCHEDULE 1

PRICING SCHEDULE

The Applicable Margin shall be determined pursuant to the table below.

 

    

Pricing

Level I

   

Pricing

Level II

   

Pricing

Level III

   

Pricing

Level IV

   

Pricing

Level V

 

Commitment Fee Rate

     0.125 %      0.175 %      0.225 %      0.275 %      0.350 % 

Applicable Margin for Eurodollar Rate Loans

     1.125 %      1.250 %      1.500 %      1.750 %      2.000 % 

Applicable Margin for Floating Rate Loans

     0.125 %      0.250 %      0.500 %      0.750 %      1.000 % 

For purposes of the foregoing:

Changes in the Applicable Margin and the Commitment Fee Rate resulting from a
change in the Pricing Level shall become effective on the effective date of any
change in the Senior Debt Rating from S&P or Moody’s. In the event of a split in
the Senior Debt Rating from S&P and Moody’s that would otherwise result in the
application of more than one Pricing Level (had the provisions regarding the
applicability of other Pricing Levels contained in the definitions thereof not
been given effect), then the Applicable Margin and the Commitment Fee Rate shall
be determined as follows: (x) if the split in the Senior Debt Rating is one
Pricing Level, then the higher Senior Debt Rating will be the applicable Pricing
Level, (y) if the split in the Senior Debt Rating is two Pricing Levels, the
midpoint between the two will be the applicable Pricing Level, and (z) if the
split in the Senior Debt Rating is more than two Pricing Levels, the Pricing
Level will be the Pricing Level immediately below the higher Pricing Level. If
either (but not both) Moody’s or S&P shall cease to be in the business of rating
corporate debt obligations, the Pricing Levels shall be determined on the basis
of the Senior Debt Ratings provided by the other rating agency. If at any time
both the Secured Debt and the Unsecured Debt of the Company is unrated by
Moody’s and S&P, the Pricing Level will be Pricing Level V; provided that if the
reason that there is no such Senior Debt Rating results from Moody’s and S&P
ceasing to issue debt ratings generally, then the Company and the Agent may
select a Substitute Rating Agency for purposes of the foregoing Pricing Schedule
(and all references in the Credit Agreement to Moody’s and S&P, as applicable,
shall refer to such Substitute Rating Agency), and until a Substitute Rating
Agency is so selected, the Pricing Level shall be determined by reference to the
Senior Debt Rating most recently in effect prior to cessation.

“Pricing Level” means Pricing Level I, Pricing Level II, Pricing Level III,
Pricing Level IV or Pricing Level V, as the context may require.

 

Sch.-1



--------------------------------------------------------------------------------

“Pricing Level I” means any time when (i) no Event of Default has occurred and
is continuing and (ii) the Senior Debt Rating is A- or higher by S&P or A3 or
higher by Moody’s.

“Pricing Level II” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is BBB+ or higher by S&P or Baa1 or
higher by Moody’s and (iii) Pricing Level I does not apply.

“Pricing Level III” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is BBB or higher by S&P or Baa2 or
higher by Moody’s and (iii) none of Pricing Level I or Pricing Level II is
applicable.

“Pricing Level IV” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is BBB- or higher by S&P or Baa3 or
higher by Moody’s and (iii) none of Pricing Level I, Pricing Level II or Pricing
Level III is applicable.

“Pricing Level V” means any time when none of Pricing Levels I, II, III or IV is
applicable.

“Secured Debt” means senior, secured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Senior Debt Rating” means at any date, the credit rating identified by S&P or
Moody’s as the credit rating which (i) it has assigned to Secured Debt of the
Company or (ii) would assign to Secured Debt of the Company were the Company to
issue or have outstanding any Secured Debt on such date; provided that if the
Secured Debt of the Company is unrated by both of Moody’s and S&P, “Senior Debt
Rating” means the credit rating that is one level higher than the credit rating
identified by S&P or Moody’s as the credit rating which (i) it has assigned to
Unsecured Debt of the Company or (ii) would assign to Unsecured Debt of the
Company were the Company to issue or have outstanding any Unsecured Debt on such
date.

“Substitute Rating Agency” means a nationally-recognized rating agency (other
than Moody’s and S&P).

“Unsecured Debt” means senior, unsecured, long-term indebtedness for borrowed
money of the Company that is not guaranteed by any other Person or subject to
any other credit enhancement.

 

Sch.-1



--------------------------------------------------------------------------------

SCHEDULE 2

COMMITMENT SCHEDULE

 

BANK

   COMMITMENT  

Barclays Bank PLC

   $ 34,833,333.34   

JPMorgan Chase Bank, N.A.

   $ 34,833,333.33   

Union Bank, N.A.

   $ 34,833,333.33   

The Royal Bank of Scotland plc

   $ 34,833,333.33   

Bank of America, N.A.

   $ 34,833,333.33   

The Bank of Nova Scotia

   $ 27,500,000.00   

BNP Paribas

   $ 27,500,000.00   

Citibank, N.A.

   $ 27,500,000.00   

Deutsche Bank AG New York Branch

   $ 27,500,000.00   

Fifth Third Bank

   $ 27,500,000.00   

Goldman Sachs Bank USA

   $ 27,500,000.00   

PNC Bank, National Association

   $ 27,500,000.00   

Royal Bank of Canada

   $ 27,500,000.00   

Sumitomo Mitsui Banking Corporation

   $ 27,500,000.00   

SunTrust Bank

   $ 27,500,000.00   

Wells Fargo Bank, National Association

   $ 27,500,000.00   

KeyBank National Association

   $ 27,500,000.00   

Comerica Bank

   $ 22,916,666.67   

U.S. Bank National Association

   $ 22,916,666.67      

 

 

 

AGGREGATE COMMITMENT

   $ 550,000,000.00      

 

 

 

 

Sch.-2



--------------------------------------------------------------------------------

SCHEDULE 3.1

EXISTING LCs

 

ENTITY /

PROJECT

  

L/C

NUMBER

  

Facility

Issuer

  

BENEFICIARY

   EFFECTIVE
DATE    EXPIRATION
DATE    AMOUNT
OUTSTANDING  

CMS Energy Corporation

   CPCS-211946    JPMorgan Chase Bank, N.A.    Consumers Energy Company   
06/08/12    06/09/14    $ 1,666,769.00                     

 

 

 

Total CMS Issued LCs

                  $ 1,666,769.00                     

 

 

 

 

Sch.-3.1